 

Exhibit 10.1

 

EXECUTION VERSION

 

 



 

TERM LOAN AGREEMENT

 

Dated as of July 1, 2016

 

among

 

AGREE LIMITED PARTNERSHIP,

as the Borrower,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

The other Lenders Party Hereto

 

 



 

CAPITAL ONE, NATIONAL ASSOCIATION,

as

Sole Lead Arranger and Sole Bookrunner

 

 



 

 

 

 



 

TABLE OF CONTENTS

 

  Page     ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 24 1.03 Accounting Terms. 24 1.04
Rounding 24 1.05 Times of Day 24 1.06 Intentionally Omitted 25 1.07
Classifications of Term Loans and Borrowings 25       ARTICLE II. THE TERM LOANS
AND BORROWINGS 25       2.01 Term Loans 25 2.02 Borrowings, Conversions and
Continuations of Term Loans. 25 2.03 Intentionally Omitted. 26 2.04
Intentionally Omitted. 26 2.05 Intentionally Omitted. 26 2.06 Prepayments. 26
2.07 Intentionally Omitted 27 2.08 Repayment of Term Loans 27 2.09 Interest. 27
2.10 Fees 28 2.11 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. 28 2.12 Evidence of Debt 28 2.13 Payments Generally;
Administrative Agent’s Clawback. 29 2.14 Sharing of Payments by Lenders 30 2.15
Intentionally Omitted 30 2.16 Additional Term Loans. 31 2.17 Intentionally
Omitted. 32 2.18 Defaulting Lenders. 32       ARTICLE III. TAXES, YIELD
PROTECTION AND ILLEGALITY 33       3.01 Taxes. 33 3.02 Illegality 36 3.03
Inability to Determine Rates 36 3.04 Increased Costs. 36 3.05 Compensation for
Losses 37 3.06 Mitigation Obligations; Replacement of Lenders. 38 3.07 Survival
38       ARTICLE IV. [INTENTIONALLY OMITTED] 38       ARTICLE V. CONDITIONS
PRECEDENT TO BORROWINGS 38       5.01 Conditions of Initial Borrowing 38 5.02
Conditions to all Loans 40       ARTICLE VI. REPRESENTATIONS AND WARRANTIES 40  
    6.01 Existence, Qualification and Power 40 6.02 Authorization; No
Contravention 41 6.03 Governmental Authorization; Other Consents 41 6.04 Binding
Effect 41

 

 i

 

 

TABLE OF CONTENTS

 

  Page     6.05 Financial Statements; No Material Adverse Effect. 41 6.06
Litigation 42 6.07 No Default 42 6.08 Ownership of Property; Liens 42 6.09
Environmental Compliance 42 6.10 Insurance 42 6.11 Taxes 42 6.12 ERISA
Compliance. 42 6.13 Subsidiaries; Equity Interests 43 6.14 Margin Regulations;
Investment Company Act. 43 6.15 Disclosure 44 6.16 Compliance with Laws 44 6.17
Taxpayer Identification Number 44 6.18 Anti-Money Laundering/International Trade
Law Compliance 44 6.19 Unencumbered Pool Properties 44       ARTICLE VII.
AFFIRMATIVE COVENANTS 44       7.01 Financial Statements 45 7.02 Certificates;
Other Information 45 7.03 Notices 47 7.04 Payment of Obligations 47 7.05
Preservation of Existence, Etc. 47 7.06 Maintenance of Properties 48 7.07
Maintenance of Insurance 48 7.08 Compliance with Laws 48 7.09 Books and Records
48 7.10 Inspection Rights 48 7.11 Use of Proceeds 48 7.12 Unencumbered Pool
Properties 48 7.13 Subsidiary Guarantor Organizational Documents 49 7.14
Additional Guarantors; Release of Guarantors. 49 7.15 Environmental Matters 50
7.16 REIT Status; New York Stock Exchange Listing 50 7.17 Anti-Money
Laundering/International Trade Law Compliance 50       ARTICLE VIII. NEGATIVE
COVENANTS 50       8.01 [Intentionally Omitted] 50 8.02 Investments 50 8.03
Fundamental Changes 51 8.04 Dispositions 52 8.05 Restricted Payments 52 8.06
Change in Nature of Business 53 8.07 Transactions with Affiliates 53 8.08
Burdensome Agreements 53 8.09 Use of Proceeds 53 8.10 Minimum Number of
Unencumbered Pool Properties 53 8.11 Industry Concentration 53 8.12
[Intentionally Omitted] 53 8.13 Negative Pledge 53 8.14 Financial Covenants 53

 

 ii

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES 54       9.01 Events of
Default 54 9.02 Remedies Upon Event of Default 56 9.03 Application of Funds 56  
    ARTICLE X. ADMINISTRATIVE AGENT 57       10.01 Appointment and Authority 57
10.02 Rights as a Lender 57 10.03 Exculpatory Provisions 57 10.04 Reliance by
Administrative Agent 58 10.05 Delegation of Duties 59 10.06 Resignation of
Administrative Agent 59 10.07 Non-Reliance on Administrative Agent and Other
Lenders 60 10.08 No Other Duties, Etc. 60 10.09 Administrative Agent May File
Proofs of Claim 60 10.10 Collateral and Guaranty Matters 60 10.11 No Reliance on
Administrative Agent’s Customer Identification Program 61 10.12 Consents and
Approvals 61       ARTICLE XI. MISCELLANEOUS 62       11.01 Amendments, Etc. 62
11.02 Notices; Effectiveness; Electronic Communication. 64 11.03 No Waiver;
Cumulative Remedies; Enforcement 66 11.04 Expenses; Indemnity; Damage Waiver. 66
11.05 Payments Set Aside 68 11.06 Successors and Assigns. 68 11.07 Treatment of
Certain Information; Confidentiality 71 11.08 Right of Setoff 72 11.09 Interest
Rate Limitation 72 11.10 Counterparts; Integration; Effectiveness 72 11.11
Survival of Representations and Warranties 72 11.12 Severability 73 11.13
Replacement of Lenders 73 11.14 Governing Law; Jurisdiction; Etc. 73 11.15
Waiver of Jury Trial 74 11.16 No Advisory or Fiduciary Responsibility 75 11.17
Electronic Execution of Assignments and Certain Other Documents 75 11.18 USA
PATRIOT Act 75 11.19 ENTIRE AGREEMENT 75 11.20 Promotional Materials 76 11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 76

 

 iii

 

  

SCHEDULES           1.01(A) Term Loan Commitments   1.01(B) Guarantors   6.05
Material Indebtedness and Other Liabilities   6.06 Litigation   6.08 Existing
Liens   6.09 Environmental Matters   6.13 Subsidiaries; Other Equity
Investments; Equity Interests   6.17 Loan Parties’ Taxpayer Identification
Numbers   6.19 Initial Unencumbered Pool Properties   11.02 Administrative
Agent’s Office; Certain Addresses for Notices         EXHIBITS       Form of    
    A Term Loan Notice   B Term Note   C Compliance Certificate   D Assignment
and Assumption   E Unencumbered Pool Report  

 

 iv

 

 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of July 1, 2016
by and among AGREE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Borrower”), each of the Loan Parties from time to time party hereto, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent, with CAPITAL ONE, NATIONAL ASSOCIATION as Sole Lead
Arranger and Sole Bookrunner.

 

The Administrative Agent and the Lenders desire to make available to the
Borrower a 7-year term loan facility in the initial amount of $40,000,000 on the
terms and conditions contained herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Adjusted EBITDA” means EBITDA for the Consolidated Group for the most recently
ended period of four fiscal quarters minus the aggregate Annual Capital
Expenditure Adjustment.

 

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
Eurodollar Rate Loan, the rate obtained by dividing (a) the Eurodollar Rate for
such Interest Period by (b) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurodollar Rate
Loans is determined or any applicable category of extensions of credit or other
assets which includes loans by an office of any Lender outside of the United
States of America to residents of the United States of America). Any change in
such maximum rate shall result in a change in Adjusted Eurodollar Rate on the
date on which such change in such maximum rate becomes effective.

 

“Administrative Agent” means Capital One in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Eurodollar Rate Loan” has the meaning specified in Section 3.02.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

 

 

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Annual Capital Expenditure Adjustment” means for all Properties, an amount
equal to (i) $0.10 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of all Properties multiplied by (iii) the
number of days in such period divided by (iv) 365.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) the aggregate
outstanding principal amount of the Term Loans represented by (b) the
outstanding principal amount of such Lender’s Term Loans at such time, subject
to adjustment as provided in Section 2.18.

 

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(a):

 

Pricing Level   Leverage Ratio   Applicable Rate
for Eurodollar
Rate Loans   Applicable Rate
for Base Rate
Loans 1   < 40%   1.65%   0.65%               2   ≥ 40% but < 45%   1.75%  
0.75%               3   ≥ 45% but < 50%   1.90%   0.90%               4   ≥ 50%
but < 55%   2.05%   1.05%               5   ≥ 55%   2.25%   1.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(a); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 5 shall apply as of
the fifth Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect as
of the Closing Date shall be determined based upon Pricing Level 1.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” mean Capital One, National Association, in its capacity as sole lead
arranger and sole bookrunner for the Term Loan Facility.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

 2

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Base Rate” for any day, a rate per annum equal to the highest of (a) the
Federal Funds Rate for such day plus 1/2 of 1%, (b) the Prime Rate for such day
and (c) the Eurodollar Rate for a one month Interest Period plus 1.0%. Each
change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate. For purposes of this definition, the Eurodollar Rate
referred to above shall be the rate for deposits in U.S. dollars for a one-month
period in the London interbank market, as determined by Administrative Agent
based on quotes or other information available to it, and shall not be required
to be determined strictly in accordance with the requirements of the definition
of “Eurodollar Rate” and the notice and other provisions applicable thereto as
set forth herein.

 

“Base Rate Loan” means a Loan (or portion thereof) that bears interest based on
the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Term Loans and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or the State
of New York, and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.

 

 3

 

 

“Capital One” means Capital One, National Association and its successors.

 

“Capitalization Rate” means (i) 7.25% for any single or multiple tenant
buildings leased to tenants all of which have Investment Grade Ratings, but only
to the extent that all such tenants maintain Investment Grade Ratings; and (ii)
8.50% for all other properties.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or a United States
Governmental Authority, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)          the Parent fails at any time to own, directly or indirectly, at
least 75% of the Equity Interests of the Borrower, free and clear of all Liens;
or

 

(d)          the Borrower fails at any time to own, directly or indirectly, 99%
of the Equity Interests of each other Loan Party, free and clear of all Liens.

 

 4

 

 

“Closing Date” means the first date on which all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01(a).

 

“Code” means the Internal Revenue Code of 1986.

 

“Comparable Credit Facility” means any agreement that evidences Unsecured
Indebtedness which contains (a) restrictions on Contractual Obligations of the
types set forth in Section 8.08, (b) restrictions on activities of Subsidiaries
of the types referred to in clause (b) of the definition of Eligible Property
and (c) a negative pledge and restrictions of the type referred to in clause (d)
of the definition of Eligible Property, in each case, that are not more
restrictive than the corresponding provisions of this Agreement.

 

“Compliance Certificate” means a certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Parent
substantially in the form of Exhibit C.

 

“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage. A Property will cease to be classified as “Construction in Progress” on
the earlier to occur of (A) with respect to a multi-tenant Property, the time
that such Property has an occupancy rate of greater than seventy-five percent
(75%) from tenants occupying such Property and paying rent, or (B) one hundred
eighty (180) days after completion of construction or renovation of such
Property or (C) with respect to a single-tenant Property, rent commences from
the tenant occupying such Property, as applicable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means (a) the Borrower, each of the Borrower’s Subsidiaries and
each Guarantor and (b) each Person that, directly or indirectly, is in control
of a Person described in clause (a) above. For purposes of this definition,
control of a Person means the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding Equity Interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

 5

 

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Term Loans, within three Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower, or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in writing to the Administrative Agent that it will comply with its funding
obligations, (d) has assigned all or any portion of its Term Loan Commitment or
Term Loans, as applicable, in breach of Section 11.06, or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of net income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization, all determined in accordance with GAAP
for the prior four quarters and (iv) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates.

 

 6

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and 11.06(b)(v) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means a ground lease containing terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (exclusive of any unexercised extension options)
of 40 years or more from the date of the Term Loan Facility documentation; (b)
the right of the lessee to mortgage and encumber its interest in the leased
property, and to amend the terms of any such mortgage or encumbrance, in each
case, without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease; (e) acceptable limitations on the use of the leased property; and (f)
clearly determinable rental payment terms which in no event contain profit
participation rights.

 

“Eligible Property” means a Property that meets and continues to satisfy each of
the following criteria:

 

(a)          such Property must be a retail property and owned in fee simple, or
leased under an Eligible Ground Lease, entirely by the Borrower or a Subsidiary
Guarantor;

 

(b)          the Loan Party that owns or leases such Property must be
wholly-owned, directly or indirectly, by the Borrower (or be a Subsidiary of the
Borrower that is controlled exclusively by the Borrower and/or one or more
wholly-owned Subsidiaries of the Borrower, including control over operating
activities of such Subsidiary and the ability of such Subsidiary to dispose of,
pledge or otherwise encumber assets, incur, repay and prepay debt, provide
guarantees and pay dividends and distributions in each case without any
requirement for the consent of any other party or entity other than the Lenders
as required hereunder; provided that restrictions on the foregoing activities
may also be provided in a Comparable Credit Facility);

 

(c)          the Loan Party that owns or leases such Property and such Property
itself must be located in the United States;

 

 7

 

 

(d)          neither such Property, nor if such Property is owned by a
Subsidiary of the Borrower, any of the Parent’s or the Borrower’s direct or
indirect ownership in such Subsidiary, may be subject to any Liens (other than
Permitted Liens (excluding Liens of the type described in clause (f) of the
definition of “Permitted Liens”)), negative pledges and/or encumbrances or any
restrictions on the ability of the relevant Loan Party to transfer or encumber
such Property or income therefrom, or ownership interests in such Subsidiary, or
proceeds of such property or ownership interests (other than the negative pledge
and restrictions hereunder and a negative pledge and restrictions set forth in
the loan documents with respect to any other Comparable Credit Facility);

 

(e)          such Property may not be subject to title, survey, environmental or
other defects, except for title, survey, environmental or other defects that do
not materially detract from the value of such Property or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(f)          the Loan Party that owns or leases such Property may not incur or
otherwise be liable for any Indebtedness other than the Obligations, trade
payables and other Indebtedness permitted to be incurred by Loan Parties
hereunder; and

 

(g)          the Loan Party that owns or leases such Property must satisfy the
requirements of Section 7.14(a).

 

If a Property which the Borrower wants to have included as an Eligible Property
does not satisfy the requirements of an Eligible Property, then the Borrower
shall so notify the Administrative Agent in writing and shall provide to the
Administrative Agent a description of all the above-listed criteria that such
Property does not meet, historical operating statements and such other Property
level diligence materials as the Administrative Agent may reasonably request.
The Administrative Agent shall promptly make available to each Lender the items
delivered by the Borrower pursuant to the preceding sentence and request that
the Lenders determine whether such Property shall be included as an Eligible
Property. No later than 10 Business Days after the date on which a Lender has
been provided with such request and all of such items, such Lender shall notify
the Administrative Agent in writing whether or not such Lender approves that
such Property be included as an Eligible Property (which approval shall not be
unreasonably withheld, conditioned or delayed). If a Lender fails to give such
notice within such time period, such Lender shall be deemed to have not approved
of the inclusion of such Property as an Eligible Property. If the Required
Lenders have approved such Property being included as an Eligible Property, then
such Property shall become an Eligible Property. The provisions of this
paragraph shall be subject to Section 11.01(b)(i)(y).

 

“Engagement Letters” means the (x) letters dated June 16, 2016, between the
Borrower and Capital One and (y) letters dated June 2016 between the Borrower
and Raymond James Bank, N.A.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

 8

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) any “reportable event” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (b) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether or not
waived, or any filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code or Section 303 of ERISA with respect to any Plan,
or that such filing may be made, or any determination that any Plan is, or is
reasonably expected to be, in at-risk status under Title IV of ERISA; (c) any
incurrence by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to any
Plan or Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA); (d) any institution of proceedings, or the occurrence of
an event or condition which would reasonably be expected to constitute grounds
for the institution of proceedings by the PBGC, under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan;
(e) any incurrence by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (f) any receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice, or any receipt by any
Multiemployer Plan from the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (g) engaging in a non-exempt prohibited transaction within the meaning
of Section 4975 of the Code or Section 406 of ERISA; or (h) any filing of a
notice of intent to terminate any Plan if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

 9

 

 

“Eurodollar Rate” means, for any Eurodollar Rate Loan for any Interest Period
therefor, the London interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBOR Screen Rate”) at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “Eurodollar Rate” shall mean, for any Eurodollar Rate Loan
for any Interest Period therefor, the applicable British Bankers’ Association
LIBOR rate for deposits in Dollars as reported by any generally recognized
financial information service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period. If for any reason the LIBOR Screen Rate shall not be
available at such time for a period equal in length to such Interest Period,
then the Eurodollar Rate shall be an interpolated rate as determined by the
Administrative Agent at such time to be the rate at which Capital One or one of
its affiliate banks offers to place deposits in Dollars with first class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of the relevant Eurodollar Rate Loan and having a maturity equal to such
Interest Period. Except with respect to any portion of a Eurodollar Rate Loan
which the Borrower has notified the Administrative Agent in writing is subject
to a Swap Contract entered into for the purpose of hedging interest rate risk,
if the Eurodollar Rate determined as provided above would be less than zero,
then the Eurodollar Rate shall be deemed to be zero. Notwithstanding the above,
if the “Eurodollar Rate” is used in connection with a Base Rate Loan, such rate
shall be determined as modified by the definition of Base Rate.

 

“Eurodollar Rate Loan” means a Term Loan (or portion thereof) that bears
interest at a rate based on the Eurodollar Rate (other than a Base Rate Loan
during any period that the Base Rate is determined pursuant to clause (c) of the
definition of “Base Rate”).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Subsidiary” means (a) any Subsidiary of the Borrower (i) holding title
to assets that are or are to become collateral for any Secured Indebtedness of
such Subsidiary and (ii) that is prohibited from Guaranteeing the Indebtedness
of the Borrower, in each case, pursuant to (x) any document, instrument, or
agreement evidencing or that will evidence such Secured Indebtedness or (y) any
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) any Subsidiary that is not a
wholly-owned Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or 3.01(c) and (e) any U.S. federal
withholding taxes imposed by FATCA.

 

 10

 

 

“Existing Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement dated July 21, 2014, among the Borrower, PNC Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer and the
other lenders party thereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/32 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System on such day, provided that if such day is not a Business Day, the Federal
Funds Rate for the immediately preceding Business Day shall be applicable, as
determined by Administrative Agent, or such other commercial bank as selected by
Administrative Agent.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Fixed Charges” means for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled principal payments, exclusive of
balloon payments, plus (c) dividends and distributions on preferred stock, if
any, plus (d) the Consolidated Group’s pro rata share of the above attributable
to interests in Unconsolidated Affiliates, all for the most recently ended
period of four fiscal quarters.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to the immediately prior twelve
month period, the Consolidated Group’s net income (or loss), plus depreciation,
amortization and impairment charges on depreciable real estate assets and after
adjustments for unconsolidated partnerships and joint ventures as hereafter
provided. Notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
the Borrower’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) non-cash charges, or (v) non-recurring charges.

 

 11

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. The term “Guarantee” shall not include limited guaranties
of customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to non-recourse liability.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors. The initial Guarantors are listed
on Schedule 1.01(B).

 

“Guaranty” means the Guaranty executed by each by the Parent and each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

 12

 

 

“Immaterial Subsidiary” means a Subsidiary the fair market value of whose assets
is less than $10,000.

 

“Indebtedness” means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)          all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)          all direct or contingent obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations;

 

(c)          net obligations under any Swap Contract;

 

(d)          all obligations to pay the deferred purchase price of property or
services;

 

(e)          capital leases, Synthetic Lease Obligations and Synthetic Debt;

 

(f)          all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference, plus accrued and unpaid dividends;

 

(g)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property (including indebtedness arising under conditional sales or other
title retention agreements) whether or not such indebtedness has been assumed by
the grantor of the Lien or is limited in recourse; and

 

(h)          all Guarantees in respect of any of the foregoing (except for
Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability).

 

For all purposes hereof, Indebtedness shall include the Consolidated Group’s pro
rata share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Expense” means, without duplication, total interest expense of the
Consolidated Group determined in accordance with GAAP (including for the
avoidance of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates), all for
the most recently ended period of four fiscal quarters.

 

 13

 

 

“Interest Payment Date” means, (a) as to any Term Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Term Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the first day of each calendar
month and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or such other period as the Administrative Agent in its sole
discretion may allow the Borrower to select; provided, that such period is
available from all of the Lenders), as selected by the Borrower in the
applicable Term Loan Notice; provided, that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, and
(ii) Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3/BBB- (or the
equivalent) or higher from a Rating Agency.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

 14

 

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness to (b) Total Asset Value.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means a Term Loan.

 

“Loan Documents” means this Agreement, each Term Note, the Engagement Letters,
and the Guaranty.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent or
the Borrower and its Subsidiaries, taken as a whole; (B) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Documents, or of the ability of the Borrower and the Loan Parties
taken as a whole to perform their obligations under any Loan Documents; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.

 

“Material Subsidiary” means one or more Subsidiaries, individually or in the
aggregate, having assets equal to or greater than $30,000,000 in value.

 

“Maturity Date” means July 1, 2023 or, if such day is not a Business Day, the
immediately preceding Business Day.

 

“Metropolitan Statistical Area” means a Metropolitan Statistical Area as listed
in Budget Bulletin No. 09-01 issued by the Executive Office of the President of
the United States of America, Office of Management and Budget.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

 15

 

 

“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such subsidiary
during such period, except that the Parent’s equity in any net loss of any such
subsidiary for such period shall be included in determining Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a subsidiary of the Parent,
such subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso), and (d) rental or other
income from (i) any lease in respect of real property to tenants in any
proceedings under any Debtor Relief Laws during the subject period that was not
paid on the date rent was due to be paid by such tenant taking into account any
applicable grace or cure period provided for by the terms of such lease,
(ii) any lease in respect of real property to tenants in any proceedings under
any Debtor Relief Laws that did not physically occupy such real property during
the entirety of such period, and (iii) any leases in respect of real property to
tenants, which leases have been rejected in any proceeding under Debtor Relief
Laws during the subject period. To the extent that more than ten (10%) of Net
Income would be attributable to any rental or other income received from tenants
in any proceedings under any Debtor Relief Laws, the Net Income of which is not
already excluded in determining the Net Income under the immediately clause (d),
such excess shall be excluded from the Net Income.

 

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the entirety of such period, and (iii) any leases in
respect of such real property to tenants, which leases have been rejected in any
proceeding under Debtor Relief Laws during the subject period), plus (b) the
aggregate gross revenues from any ground leases, minus (c) the sum of (i) all
expenses and other proper charges incurred in connection with the operation of
such real property during such period (including accruals for real estate taxes
and insurance and an amount equal to the greater of (x) 3% of rents and (y)
actual management fees paid in cash, but excluding capital expenditures, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP minus (d) the Annual Capital Expenditure Adjustment.

 

“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to nonrecourse liability) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

 

“Non-U.S. Plan” shall mean any plan, fund (including any superannuation fund) or
other similar program established, contributed to (regardless of whether through
direct contributions or through employee withholding) or maintained outside the
United States by the Borrower or one or more of its Subsidiaries primarily for
the benefit of employees of the Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement, or payments to be made upon termination of employment, and which
plan is not subject to ERISA or the Code.

 

“Note” means a Term Note.

 

 16

 

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. For the avoidance of doubt, “Obligations” shall not include any
obligations or liabilities under any Swap Contract.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Parent” means Agree Realty Corporation, a Maryland corporation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) 95% of Funds From Operations, calculated on a trailing twelve month basis,
and (ii) the amount of Restricted Payments required to be paid by the Parent in
order for it to (x) maintain its REIT status for federal or state income tax
purposes and (y) avoid the payment of federal or state income or excise tax;
provided, however that (1) during an Event of Default under Section 9.01(a),
Restricted Payments by the Parent shall only be permitted up to the minimum
amount needed to maintain the REIT status as a REIT for federal and state income
tax purposes, and (2) notwithstanding the preceding clause (1), no Restricted
Payments will be permitted following acceleration of amounts owing hereunder or
during the existence of an Event of Default under Section 9.01(h).

 

“Permitted Liens” means, with respect to any asset or property of a Person:

 

 17

 

 

(a)          Liens for taxes, assessments, charges and levies imposed by any
Governmental Authority (excluding any Lien imposed under ERISA or pursuant to
any Environmental Laws), in each case, not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(c)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)          easements, rights-of-way, restrictions, leases, occupancy
agreements and other similar encumbrances arising in the ordinary course of
business affecting real property which, in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; and

 

(f)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(j).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) maintained or contributed to by the Borrower or any
ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or may have
an obligation to contribute, and each such plan that is subject to Title IV of
ERISA for the five-year period immediately following the latest date on which
the Borrower or any ERISA Affiliate maintained, contributed to or had an
obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prime Rate” means the rate of interest from time to time announced by Capital
One at its principal office as its prime commercial lending rate, it being
understood that such prime commercial rate is a reference rate and does not
necessarily represent the lowest or best rate being charged by Capital One to
any customer and such rate is set by Capital One based upon various factors
including Capital One’s costs and desired return, general economic conditions
and other factors. Any change in such prime rate announced by Capital One shall
take effect at the opening of business on the day specified in the announcement
of such change.

 

“Property” means any Real Property which is owned, directly or indirectly, by a
Loan Party.

 

 18

 

 

“Property Owners” means, collectively, each Subsidiary which owns an
Unencumbered Pool Property, and “Property Owner” means any one of the Property
Owners.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Rating Agency” means S&P, Moody’s or Fitch.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” means Indebtedness for borrowed money (other than any
Loan) in respect of which recourse for payment (except for customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability) is to any Loan Party.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Compliance Event” means that any Covered Entity, or in the case of a
Shareholder Covered Entity, a Responsible Officer of either the Borrower or the
Parent obtains actual knowledge that such Shareholder Covered Entity, becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the aggregate outstanding principal amount of the Term Loans;
provided that the Term Loans of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, chairman of the board,
chief financial officer or president, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the stockholders, partners or members
of Borrower, Parent or any Subsidiary (or the equivalent Person thereof).

 

 19

 

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means for any Person, Indebtedness of such Person that is
secured by a Lien.

 

“Secured Recourse Indebtedness” means for any Person, Recourse Indebtedness of
such Person that is secured by a Lien.

 

“Shareholder Covered Entity” means any Person that is a Covered Person solely
because such Person owns Equity Interests in the Parent.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means, as of any date, a Subsidiary of the Borrower that
is a party to the Guaranty.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 20

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tangible Net Worth” means for the Consolidated Group as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP, minus (b) all intangible assets on a consolidated basis determined in
accordance with GAAP plus (c) all depreciation determined in accordance with
GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01.

 

“Term Loan Commitment” means, as to a Lender, its obligation to make a Term Loan
to the Borrower pursuant to Section 2.01, in the principal amount set forth
opposite such Lender’s name on Schedule 1.01(A) as its “Term Loan Commitment”.
As used herein, “Term Loan Commitments” shall refer to the aggregate Term Loan
Commitments of the Lenders.

 

“Term Loan Facility” means the extensions of credit made hereunder by the
Lenders.

 

“Term Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Term
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Term Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (1) Net Operating
Income for the most recently ended period of four fiscal quarters from all real
property assets owned by the Consolidated Group for such entire period
(excluding Net Operating Income attributable to real property assets disposed of
during such period), divided by (2) the Capitalization Rate, plus (b) the
aggregate acquisition cost of all owned real property assets owned by the
Consolidated Group for less than four fiscal quarters, plus (c) the aggregate
book value of all unimproved land holdings, mortgage or mezzanine loans, notes
receivable and/or construction in progress owned by the Consolidated Group, plus
(d) the Consolidated Group’s pro rata share of the foregoing items and
components attributable to interests in Unconsolidated Affiliates.

 

 21

 

 

“Total Indebtedness” means all Indebtedness of the Consolidated Group determined
on a consolidated basis.

 

“Total Secured Indebtedness” means all Secured Indebtedness of the Consolidated
Group determined on a consolidated basis.

 

“Type” when used in reference to a Term Loan or a Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Base Rate.

 

“Unconsolidated Affiliate” means an affiliate of the Parent whose financial
statements are not required to be consolidated with the financial statements of
the Parent in accordance with GAAP.

 

“Unencumbered Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the Unencumbered Pool NOI divided by the Capitalization
Rate.

 

“Unencumbered Pool NOI” means, at any time with respect to an Unencumbered Pool
Property, the Net Operating Income from such Property for the fiscal quarter
most recently ended multiplied by four. For the avoidance of doubt, the Net
Operating Income of a Property that has been owned or leased by a Person for
less than one fiscal quarter will be included in calculating Unencumbered Pool
NOI as if such Property was owned by such Person for the then most recent fiscal
quarter. For the avoidance of doubt, the Net Operating Income of a Property that
was sold by a Person within the fiscal quarter will be excluded in calculating
Unencumbered Pool NOI. For the purposes of calculating the aggregate
Unencumbered Pool NOI of all Unencumbered Pool Properties:

 

(a)          no single Property may account for greater than fifteen (15%) of
the aggregate Unencumbered Pool NOI, with any excess over such limit being
deducted from the aggregate Unencumbered Pool NOI;

 

(b)          no more than twenty-five (25%) of the aggregate Unencumbered Pool
NOI may be in respect of Unencumbered Pool Properties that are located in any
one Metropolitan Statistical Area, with any excess over such limit being
deducted from the aggregate Unencumbered Pool NOI;

 

(c)          no more than seventy-five percent (75%) of the aggregate
Unencumbered Pool NOI may be in respect of single tenant facilities that have a
tenant without an Investment Grade Rating, with any excess over such limit being
excluded from the aggregate Unencumbered Pool NOI;

 

(d)          no more than ten (10%) of the aggregate Unencumbered Pool NOI may
be from a single tenant without an Investment Grade Rating and no more than
twenty-five (25%) of the aggregate Unencumbered Pool NOI may be from a single
tenant with an Investment Grade Rating, with any excess over such limits being
deducted from the aggregate Unencumbered Pool NOI;

 

(e)          to the extent that more than ten (10%) of the aggregate
Unencumbered Pool NOI would be attributable to any rental or other income
received from tenants in any proceedings under any Debtor Relief Laws, the Net
Operating Income of which is not excluded in determining the Net Operating
Income for such Property, such excess shall be excluded from the aggregate
Unencumbered Pool NOI; and

 

 22

 

 

(f)          if the aggregate occupancy rate (determined with respect to tenants
in actual occupancy and paying rent) of all Properties included as Unencumbered
Pool Properties would be less than eighty-five percent (85%), Borrower shall
exclude from the determination of the Unencumbered Pool NOI one or more of such
Unencumbered Pool Properties as may be necessary for such aggregate occupancy
rate to equal or exceed eighty-five percent (85%); and

 

(g)          to the extent that more than fifteen (15%) of the aggregate
Unencumbered Pool NOI would be attributable to Properties leased under Eligible
Ground Leases, such excess shall be excluded from the aggregate Unencumbered
Pool NOI.

 

“Unencumbered Pool Property” means an Eligible Property that pursuant to the
terms of this Agreement is permitted to be included in determinations of
Unencumbered Pool NOI and Unencumbered Asset Value.

 

“Unencumbered Pool Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” mean the United States of America.

 

“Unsecured Indebtedness” means all Indebtedness which is not secured by a lien
on any property.

 

“Unsecured Interest Expense” means, as of any given date, Interest Expense of
any of the Parent and its Subsidiaries with respect to Indebtedness that is not
Secured Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 23

 

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04         Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

 24

 

 

1.06        Intentionally Omitted.

 

1.07        Classifications of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g.
“Eurodollar Rate Loan” or “Base Rate Loan”). Borrowings also may be classified
and referred to by Type (e.g. “Base Rate Borrowing” or “Eurodollar Rate
Borrowing”).

 

ARTICLE II. THE TERM LOANS AND BORROWINGS

 

2.01        Term Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a loan (each such loan, a “Term Loan”) to
the Borrower on the Closing Date in a principal amount equal to such Lender’s
Term Loan Commitment. Upon a Lender making its Term Loan, the Term Loan
Commitment of such Lender shall terminate. Any portion of a Term Loan made under
this Section 2.01 and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein. Additional
Term Loans may be made in accordance with Section 2.16(b).

 

2.02        Borrowings, Conversions and Continuations of Term Loans.

 

(a)          Each Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which must be given
in writing. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
conversion to Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof. Each Term Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Term Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Term Loans to be
borrowed, converted or continued, (iv) the Type of Term Loans to be borrowed or
the Type to which existing Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Term Loans in a Term Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then, so long as no Default exists at the time of such making, the Term Loans
shall be made as, continued as, or converted to, Eurodollar Rate Loans having an
Interest Period of one month; provided, however, that if a Default exists at the
time of such making, continuation or conversion, then the applicable Term Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Term Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

 

(b)          Following receipt of a Term Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its share of the Term Loans
requested thereby, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Eurodollar Rate Loans having an
Interest Period of one month described in the preceding subsection. Each Lender
shall make the amount of its Term Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 p.m. on the Business Day specified in the Term Loan Notice. Upon
satisfaction of the applicable conditions set forth in Sections 5.01 and 5.02,
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Capital One with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

 25

 

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Term Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Capital One’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than six (6) Interest Periods in effect with
respect to the Term Loans.

 

2.03        Intentionally Omitted.

 

2.04        Intentionally Omitted.

 

2.05        Intentionally Omitted.

 

2.06        Prepayments.

 

(a)          Except as otherwise provided in subsection (b) below and subject to
Section 3.05, the Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment (including
any prepayment premium to be paid pursuant to the immediately following
subsection (d)) and the Type(s) of Term Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such prepayment payable to such Lender. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.18,
each such prepayment shall be applied to the Term Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

(b)          During the periods set forth below, the Borrower may only prepay
the Term Loans, in whole or in part, at the prices (expressed as percentages of
the principal amount of the Term Loans to be prepaid) set forth below, plus
accrued and unpaid interest, if any, to the date of prepayment:

 

 26

 

 

Period   Percentage Closing Date to and including June ___, 2017   102%
________, 2017 to and including June ___, 2018   101% On or after June ___, 2018
  100%

 

(c)          The Borrower and the Lenders acknowledge and agree that the amounts
payable by the Borrower in connection with the prepayment of the Term Loans as
provided in subsection (b) above, are a reasonable calculation of the Lenders’
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from the prepayment of the Term Loans. For the
avoidance of doubt, the prepayment premiums set forth in this Section shall be
in addition to, and not in lieu of, any prepayment premiums required in
connection with any prepayments made under and pursuant to any Master Agreement
then in effect.

 

2.07        Intentionally Omitted.

 

2.08        Repayment of Term Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Term Loans outstanding on
such date, together with all accrued but unpaid interest, fees and all other
sums due with respect thereto.

 

2.09        Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted
Eurodollar Rate for such Interest Period plus the Applicable Rate for Eurodollar
Rate Loans; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.

 

(b)          (i)          If any amount of principal of any Term Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Term Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        While any Event of Default exists pursuant to Section 9.01(a)(i) or
(h), the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)        The Administrative Agent may, and upon the request of the Required
Lenders shall, while any other Event of Default exists, require the Borrower to
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(v)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

 27

 

 

(c)          Interest on the Term Loans shall be due and payable in arrears on
each Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.10        Fees. The Borrower shall pay the (i) fees in the amounts and at the
times specified in the Engagement Letters and (ii) such other fees as shall have
been separately agreed upon in writing in the amounts and at the times
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.11        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on the Term Loans for the day on which the Term Loans are
made, and shall not accrue on the Term Loans, or any portion thereof, for the
day on which the Term Loan or such portion is paid; provided that any Term Loan
that is repaid on the same day on which it is made shall, subject to Section
2.13(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.09(b) or under Article IX. The Borrower’s obligations under this
paragraph shall survive the termination of the Term Loan Commitments and the
repayment of all Obligations hereunder.

 

2.12        Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie
evidence of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Term Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Term Loans and payments with respect thereto.

 

 28

 

 

2.13        Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its applicable share as provided herein of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)          (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Term Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)         Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be prima facie evidence of
the amount due.

 

 29

 

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Term Loan, to
fund any such participation or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loan, to purchase its
participation or to make its payment under Section 11.04(c).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Term Loan in any particular place or manner.

 

2.14        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Term Loans made by it, resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Term Loans or accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans and other
amounts owing them; provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.15        Intentionally Omitted.

 

 30

 

 

2.16        Additional Term Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
during the period beginning on the Closing Date to but excluding the date that
is six (6) months prior to the Maturity Date to request additional Term Loans by
providing written notice to the Administrative Agent (an “Increase Request”);
provided, however, that after giving effect to any such increases, the aggregate
amount of the Term Loans shall not exceed $75,000,000. Each such Increase
Request must be an aggregate minimum amount of $5,000,000 and integral multiples
of $1,000,000 in excess thereof. The Administrative Agent, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Term Loans, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase in the Term Loans and the allocations
of the increase in the Term Loans among such existing Lenders and/or other
banks, financial institutions and other institutional lenders. Promptly after
delivery of the Increase Request to the Administrative Agent, the Borrower shall
enter into an engagement letter with the Administrative Agent and the Arranger
governing, among other things, the syndication of such increase in the Term
Loans and which shall include, among other things, the fees of the Lenders and
the Administrative Agent with respect to such Increase Request. Any additional
Term Loans made pursuant to this Section shall be regarded as Term Loans
hereunder and accordingly shall have the same maturity date as, bear interest at
the same rates as, and otherwise be subject to the same terms and conditions of,
the Term Loans outstanding hereunder at the time such additional Term Loans are
made. No Lender shall be obligated in any way whatsoever to increase the
principal amount of its Term Loans or provide a new Term Loan and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.

 

(b)          Effecting the increase of the Term Loans under this Section is
subject to the following conditions precedent: (x) no Default shall be in
existence on the effective date of such increase or would result from such
proposed increase or from the application of the proceeds thereof, (y) the
representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the effective
date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section, the representations and warranties contained in clauses (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of the Borrower or Guarantor, as applicable, of
(A) all corporate and other necessary action taken by the Borrower to authorize
such increase and (B) all corporate and other necessary action taken by each
Guarantor authorizing the guaranty of such increase; (ii) an opinion of counsel
to the Borrower and the Guarantors, and addressed to the Administrative Agent
and the Lenders covering such matters as reasonably requested by the Required
Lenders, in form and content similar to the opinion provided to the
Administrative Agent and the Lenders pursuant to Section 5.01(a)(v) or such
other form acceptable to the Administrative Agent, and (iii) to the extent
requested, new Term Notes executed by the Borrower, payable to any new Lenders
and replacement Term Notes executed by the Borrower, payable to any existing
Lenders increasing the amount of the principal amount of their Term Loans. Any
Lender receiving such a replacement Term Note shall promptly return to the
Borrower the Term Note that was replaced. In connection with any additional Term
Loans made pursuant to this Section 2.16, any Lender becoming a party hereto
shall execute such documents and agreements as the Administrative Agent may
reasonably request. The Borrower shall pay such fees to the Administrative
Agent, for its own account and for the benefit of the Lenders providing such
additional Term Loans as determined at the time of such increase.

 

(c)          This Section shall supersede any provisions in Section 2.14 or
11.01(a) to the contrary.

 

 31

 

 

2.17        Intentionally Omitted.

 

2.18        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01(a).

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Term Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of Term Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Term Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Term Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)        Intentionally Omitted.

 

(iv)        Intentionally Omitted.

 

(b)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Term Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Term Loans to be held on a pro rata basis by the
Lenders, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

 32

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)         If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

 

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)          Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower or by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

 33

 

 

(ii)         Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e) below. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Term Loan Commitments and the repayment,
satisfaction or discharge of all Obligations.

 

(d)          Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original, or if acceptable to the recipient a certified copy, of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)          Status of Lenders; Tax Documentation. (i) Each Lender shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)         Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)         each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

 34

 

 

(I)         executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(II)        executed originals of Internal Revenue Service Form W-8ECI,

 

(III)       executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)        Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If the Administrative Agent, any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

 35

 

 

3.02        Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Term
Loans whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market (each an “Affected Eurodollar Rate Loan”), then (a)
such Lender shall promptly give written notice of such circumstances to the
Borrower through the Administrative Agent, which notice shall be withdrawn
whenever such circumstances no longer exist, (b) the obligation of such Lender
hereunder to make Affected Eurodollar Rate Loans, continue Affected Eurodollar
Rate Loans as such and to convert a Base Rate Loan to an Affected Eurodollar
Rate Loan shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for such Lender to make or maintain such Affected Eurodollar
Rate Loans, such Lender shall then have a commitment only to make a Base Rate
Loan when an Affected Eurodollar Rate Loan is requested, and (c) such Lender’s
Term Loans then outstanding as Affected Eurodollar Rate Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Term Loans or within such
earlier period as required by Law. If any such conversion or prepayment of an
Affected Eurodollar Rate Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.05.

 

3.03        Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Term Loan, the Administrative Agent will promptly
so notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04        Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement referred to in the definition of
“Adjusted Eurodollar Rate”);

 

(ii)         subject any Lender to any Tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

 36

 

 

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Term Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Term Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, or the Term Loans made by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Term
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Term Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Term Loan) to prepay, borrow, continue or convert any Term
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

 37

 

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Term Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.

 

3.07        Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Term Loan Commitments, repayment of all
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV. [INTENTIONALLY OMITTED]

 

ARTICLE V. CONDITIONS PRECEDENT TO BORROWINGS

 

5.01        Conditions of Initial Borrowing. The effectiveness of this Agreement
and the obligation of each Lender to make its Loan hereunder are all subject to
satisfaction of the following conditions precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)          executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

 38

 

 

(ii)         a Term Note executed by the Borrower in favor of each Lender
requesting a Term Note;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in its state of organization and
each other jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(v)         a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, and covering such matters relating to the
Loan Parties, the Loan Documents and the transactions contemplated therein as
the Administrative Agent or the Required Lenders may reasonably request;
provided, however, that opinions with respect to Loan Parties (other than the
Parent and the Borrower) that are not organized in the States of Delaware,
Maryland and Michigan (other than enforceability opinions with respect to any
Loan Document to which such Loan Party is a party which will not be from the
jurisdiction of formation unless otherwise requested below), will be required
only if requested by the Administrative Agent, in its sole discretion, with the
understanding that enforceability opinions will be required with respect to any
Loan Document to which such Loan Party is a party, which if the Administrative
Agent has not requested other opinions in addition to enforceability, may be
subject to necessary assumptions to avoid the requirement of having opinions
from the jurisdiction of formation of such Loan Parties;

 

(vi)        a certificate of a Responsible Officer of the Parent either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)       a certificate signed by a Responsible Officer of the Parent
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since December
31, 2015 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(viii)      a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on March 31, 2016, signed by a Responsible
Officer of the Borrower;

 

(ix)         a duly completed Unencumbered Pool Report as of the Closing Date,
signed by a Responsible Officer of the Borrower; and

 

(x)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.

 

 39

 

 

(b)          The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of any Loan Party, threatened in any court or
before any arbitrator or governmental authority related to the Loan that could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(d)          Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02        Conditions to all Loans. The obligation of each Lender to make any
Loan is subject to the following conditions precedent:

 

(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of the making of such Loan, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(b)          No Default shall exist, or would result from the making of such
Loan or from the application of the proceeds thereof.

 

(c)          The Administrative Agent shall have received a Term Loan Notice in
accordance with the requirements hereof.

 

Each Term Loan Notice (other than a Term Loan Notice requesting only a
conversion of Term Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and 5.02(b) have been
satisfied on and as of the date of the applicable Borrowing.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

6.01        Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

 40

 

 

6.02        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

6.04        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

6.05        Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)          The unaudited consolidated balance sheets of the Parent and its
Subsidiaries dated March 31, 2016, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Parent and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 6.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Parent and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

 

(c)          Since December 31, 2015, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect. Each of the Parent and Borrower is
Solvent, and each of the Loan Parties and the other Subsidiaries considered on a
consolidated basis are Solvent.

 

 41

 

 

6.06        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect , and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 6.06.

 

6.07        No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

6.08        Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens and Liens set
forth on Schedule 6.08.

 

6.09        Environmental Compliance. The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 6.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

6.10        Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies, none of which are
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Loan Party operates, subject to such self-insurance reasonably acceptable to the
Administrative Agent.

 

6.11        Taxes. The Borrower and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

6.12        ERISA Compliance.

 

(a)          Each Plan is in substantial compliance in form and operation with
its terms and with ERISA and the Code (including the Code provisions compliance
with which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations. Each Plan (and each related trust, if any)
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes, or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would adversely
affect the issuance of a favorable determination letter or otherwise adversely
affect such qualification).

 

 42

 

 

(b)          No ERISA Event has occurred or is reasonably expected to occur.
None of the Borrower, any of its Subsidiaries or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has, within any of the five
(5) calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make, contributions to any
Multiemployer Plan.

 

(c)          There are no actions, suits or claims pending against or involving
a Plan (other than routine claims for benefits) or, to the best knowledge of the
Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to result in liability to the Borrower or any of its Subsidiaries.
The Borrower, each of its Subsidiaries and each ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan. No Plan which is subject to
Section 412 of the Code or Section 302 of ERISA has applied for or received an
extension of any amortization period within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA.

 

(d)          None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions.

 

(e)          Each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

 

6.13        Subsidiaries; Equity Interests. The Parent and Borrower have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
6.13 as of the date of this Agreement, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by a Loan Party in the amounts specified on Part (a)
of Schedule 6.13 free and clear of all Liens (other than Permitted Liens and
Liens set forth on Schedule 6.08). Neither Parent nor Borrower has any direct or
indirect Equity Interests in any other Person other than those specifically
disclosed in Part (b) of Schedule 6.13 as of the date of this Agreement. All of
the outstanding Equity Interests in each Property Owner have been validly
issued, are fully paid and nonassessable and are owned by the applicable holders
in the amounts specified on Part (c) of Schedule 6.13 free and clear of all
Liens (other than Liens in favor of Administrative Agent).

 

6.14        Margin Regulations; Investment Company Act.

 

(a)          None of the Loan Parties is engaged nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

 43

 

 

(b)          None of the Loan Parties, any Person Controlling the Borrower, or
any other Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

6.15        Disclosure. The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of their Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

6.16        Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6.17        Taxpayer Identification Number. Each Loan Party’s true and correct
U.S. taxpayer identification number is set forth on Schedule 6.17.

 

6.18        Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law. In the case of a Shareholder
Covered Entity, the representations in this Section shall be limited to the
actual knowledge of the Responsible Officers of each of the Borrower and the
Parent.

 

6.19        Unencumbered Pool Properties. As of the Closing Date, the initial
Unencumbered Pool Properties are set forth on Schedule 6.19. Each of the
Properties included in calculations of Unencumbered Asset Value and Unencumbered
Pool NOI satisfies all of the requirements contained in the definition of
Eligible Property (or if such Property was approved as an Eligible Property
pursuant to the last paragraph of the definition of such term, such Property
satisfies the requirements to be an Eligible Property that such Property
satisfied at the time it was so approved).

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

So long as any Lender shall have a Term Loan Commitment hereunder or any Term
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, the Loan
Parties shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, and 7.03) cause each Subsidiary to:

 

 44

 

 

7.01        Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders and prepared consistent with past practices:

 

(a)          as soon as available, but in any event within 120 days after the
end of each fiscal year of the Parent, commencing with the fiscal year ending
December 31, 2016, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)          as soon as available, but in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of the Parent,
commencing with the fiscal quarter ending September 30, 2016, a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Parent’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
7.02(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02        Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or e-mail and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Unencumbered Pool Report (which
delivery may, unless Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or e-mail and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(c)          promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Parent or any Subsidiary, or any audit of any
of them;

 

 45

 

 

(d)          after the same are available, and promptly after request by the
Administrative Agent or any Lender, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)          within ninety (90) days after request by the Administrative Agent
or any Lender, an annual budget for each of the Properties;

 

(f)          to the extent applicable, promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
Parent or Borrower pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(g)          promptly, and in any event within five (5) Business Days after
receipt thereof by Parent or Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party unless restricted from doing so by such agency; and

 

(h)          promptly, such additional reasonable and customary information
regarding the business, financial or corporate affairs of Parent or Borrower or
any Unencumbered Pool Property, or compliance with the terms of the Loan
Documents, as Administrative Agent or any Lender may from time to time
reasonably request, to the extent such information is in a Loan Party’s
possession or control.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

 46

 

 

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of Parent and Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent, Borrower or their Affiliates, or
the respective Equity Interests of any of the foregoing, and who may be engaged
in investment and other market-related activities with respect to such Persons’
Equity Interests. Parent and Borrower hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to have
authorized Administrative Agent, Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Parent and Borrower or their Equity Interests for purposes of United States
federal and state securities laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and the Arranger shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

 

7.03        Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

(c)          of the occurrence of any ERISA Event; and

 

(d)          of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04        Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

7.05        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.03 or 8.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

 47

 

 

7.06        Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

7.07        Maintenance of Insurance. Maintain, or cause to be maintained, with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons or as may be required
by Law, taking into consideration tenants that carry insurance in lieu of that
normally carried by owners of similar Property or self-insure in lieu of such
insurance.

 

7.08        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

7.09        Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

7.10        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower (after the occurrence of and
during the continuance of an Event of Default) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

7.11        Use of Proceeds. Use the proceeds of the Loans for general corporate
purposes and all other lawful purposes including for debt repayment, working
capital, capital expenditures, and acquisitions, new construction,
redevelopment, renovations, expansions, tenant improvement costs, joint
ventures, note purchases, and construction primarily associated with income
producing, retail properties, but not in contravention of any Law or of any Loan
Document.

 

7.12        Unencumbered Pool Properties. Except where the failure to comply
with any of the following would not have a Material Adverse Effect, each of
Parent and Borrower shall cause each other Loan Party and use commercially
reasonable efforts to cause the applicable tenant, to:

 

(a)          pay all real estate and personal property taxes, assessments, water
rates or sewer rents, maintenance charges, impositions, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Unencumbered Pool Property, now or hereafter levied
or assessed or imposed against any Unencumbered Pool Property or any part
thereof (except those which are being contested in good faith by appropriate
proceedings diligently conducted);

 

 48

 

 

(b)          promptly pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any Unencumbered Pool Property (except those which are being contested in
good faith by appropriate proceedings diligently conducted), and in any event
never permit to be created or exist in respect of any Unencumbered Pool Property
or any part thereof any other or additional Lien or security interest other than
Permitted Liens;

 

(c)          operate the Unencumbered Pool Properties in a good and workmanlike
manner and in all material respects in accordance with all Laws in accordance
with such Loan Party’s prudent business judgment; and

 

(d)          cause each other Loan Party to, to the extent owned and controlled
by a Loan Party, preserve, protect, renew, extend and retain all material rights
and privileges granted for or applicable to each Unencumbered Pool Property.

 

7.13        Subsidiary Guarantor Organizational Documents. Each of Parent and
Borrower shall, and shall cause each other Subsidiary Guarantor to, at its
expense, maintain the Organization Documents of each Subsidiary Guarantor in
full force and effect, without any cancellation, termination, amendment,
supplement, or other modification of such Organization Documents, except as
explicitly required by their terms (as in effect on the date hereof), except for
amendments, supplements, or other modifications that do not adversely affect the
interests of the Lenders in any material respect.

 

7.14        Additional Guarantors; Release of Guarantors.

 

(a)          No later than the date the Borrower is required to deliver a
Compliance Certificate pursuant to Section 7.02(a) with respect to a fiscal
quarter (or fiscal year in the case of the fourth fiscal quarter of a fiscal
year) during which (x) a Person became a Subsidiary (other than an Excluded
Subsidiary or an Immaterial Subsidiary), (y) an Excluded Subsidiary ceased to be
subject to the restriction which prevented it from becoming a Guarantor on the
Closing Date or pursuant to this Section or (z) the value of the assets of an
Immaterial Subsidiary precluded it from continuing to qualify as an Immaterial
Subsidiary, the Borrower shall cause such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty (or such other document as the Administrative Agent shall deem
appropriate for such purpose) each of the following in form and substance
satisfactory to the Administrative Agent: (i) a counterpart of the Guaranty or
such other document as the Administrative Agent may deem appropriate for such
purpose executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iii) through (v) of Section 5.01(a) if such
Subsidiary had been a Subsidiary on the Agreement Date; provided, however, the
requirement for delivery of a legal opinion referred to in Section 5.01(a)(v)
shall only apply to a Subsidiary to which $15,000,000 or more of Total Asset
Value is attributable.

 

 49

 

 

(b)          The Borrower may notify the Administrative Agent in writing that a
Guarantor (other than the Parent) is to be released from the Guaranty, and
following receipt of such notice the Administrative Agent shall release such
Guarantor from the Guaranty, so long as: (i) upon its release from the Guaranty
such Subsidiary will either become an Excluded Subsidiary or an Immaterial
Subsidiary or shall cease to be a Subsidiary of the Borrower, in each case, as a
result of a transaction permitted hereunder; (ii) no Default shall then be in
existence or would occur as a result of such release, including without
limitation; (iii) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of such release with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date); and (iv) the Administrative Agent shall
have received such written notice at least 10 Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such notice shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Upon the Borrower’s written request, the
Administrative Agent shall execute such documents as the Borrower may reasonably
request (and at the expense of the Borrower) to evidence the release of a
Guarantor from the Guaranty.

 

7.15        Environmental Matters. Comply and cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Loan Parties shall use commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws in all material respects. The Loan Parties shall promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply in all material respects with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties, each as required under
Environmental Laws. The Loan Parties shall promptly take all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.

 

7.16        REIT Status; New York Stock Exchange Listing. The Parent shall at
all times (i) maintain its REIT status, and (ii) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States.

 

7.17        Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law;
or (d) use the Term Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay the
Obligations will not be derived from any unlawful activity. Each Covered Entity
shall comply with all Anti-Terrorism Laws. The Borrower shall promptly notify
the Administrative Agent in writing upon the occurrence of a Reportable
Compliance Event. The first, second and fourth sentences of this Section shall
not apply to Shareholder Covered Entities.

 

ARTICLE VIII. NEGATIVE COVENANTS

 

So long as any Lender shall have a Term Loan Commitment hereunder or any Term
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, the Loan
Parties shall not, nor shall they permit any Subsidiary to, directly or
indirectly:

 

8.01        [Intentionally Omitted]

 

8.02        Investments. Make any Investments, except:

 

(a)          Investments in the form of cash or cash equivalents;

 

 50

 

 

(b)          Investments existing on the date hereof and set forth on Schedule
6.13;

 

(c)          advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)          Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
located within the United States, provided in each case the Investments held by
Borrower or Subsidiary are in accordance with the provisions of this Section
8.02 other than this Section 8.02(d);

 

(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(f)          Investments in unimproved land holdings not to at any time exceed
five percent (5%) of Total Asset Value;

 

(g)          Investments in mortgages, mezzanine loans and notes receivable not
to at any time exceed ten percent (10%) of Total Asset Value;

 

(h)          Investments in Construction in Progress not to at any time exceed
fifteen percent (15%) of Total Asset Value;

 

(i)          Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates not to at any time exceed ten percent (10%) of Total Asset Value; and

 

(j)          Investments in Real Property assets that are not retail Properties
not to at any time exceed ten percent (10%) of Total Asset Value.

 

Determinations of whether an Investment in an asset is permitted will be made
after giving effect to the subject Investment. Investments pursuant to clauses
(f) through (j) above in the aggregate will not exceed twenty-five percent (25%)
of Total Asset Value.

 

8.03        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

(a)          any Loan Party (other Parent or Borrower) may merge with (i) Parent
or Borrower; provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person; provided that, if such Loan Party owns an Unencumbered Pool Property and
is not the surviving entity, then such Property shall cease to be an
Unencumbered Pool Property;

 

(b)          any Loan Party (other than Parent or Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c)          any Loan Party may Dispose of a Property owned by such Loan Party
in the ordinary course of business and for fair value; provided that if such
Property is a Unencumbered Pool Property, then such Property shall cease to be
an Unencumbered Pool Property;

 

 51

 

 

(d)          Parent or Borrower may merge or consolidate with another Person so
long as either Parent or Borrower, as the case may be, is the surviving entity,
shall remain in pro forma compliance with the covenants set forth in Section
8.14 below after giving effect to such transaction, and Borrower obtains the
prior written consent in writing of the Required Lenders in their sole
discretion; and

 

(e)          a Subsidiary that is not (and is not required to be) a Loan Party
may liquidate or otherwise dissolve, provided that immediately prior to any such
liquidation or dissolution and immediately thereafter and after giving effect
thereto, no Default is or would be in existence.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04        Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          any other Dispositions of Properties or other assets in an arm’s
length transaction; provided that the Borrower and the Parent will remain in pro
forma compliance with the covenants set forth in Section 8.14 after giving
effect to such transaction; and

 

(d)          leases and subleases of Properties, as lessor or sublessor (as the
case may be), in the ordinary course of business.

 

8.05        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, each Subsidiary
may make Restricted Payments to Parent, Borrower, and any other Person that owns
an Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, any Loan Party may
declare and make dividend payments or other distributions payable solely in the
common Equity Interests or other Equity Interests of such Loan Party including
(i) “cashless exercises” of options granted under any share option plan adopted
by Parent, (ii) distributions of rights or equity securities under any rights
plan adopted by Borrower or Parent, and (iii) distributions (or effect stock
splits or reverse stock splits) with respect to its Equity Interests payable
solely in additional shares of its Equity Interests;

 

(c)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, Borrower, Parent
and each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common Equity Interests or other Equity Interests; and

 

(d)          Parent may and Borrower may make any Permitted Distributions.

 

 52

 

 

8.06        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

8.07        Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Loan Party as would be obtainable by such Loan Party at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

 

8.08        Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or any Comparable Credit Facility)
that (a) limits the ability (i) of any Subsidiary (other than an Excluded
Subsidiary) to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary (other than an Excluded Subsidiary) to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on any Unencumbered Pool Properties (other than
Permitted Liens).

 

8.09        Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

8.10        Minimum Number of Unencumbered Pool Properties. Without the prior
written consent of Required Lenders allow there to be less than twenty (20)
Unencumbered Pool Properties.

 

8.11        Industry Concentration. Not permit more than 20% (or 40% in the case
of retail drug stores and pharmacies) of annualized base rents of the Loan
Parties and their Subsidiaries for any twelve (12) month period to be
attributable to any one industry type.

 

8.12        [Intentionally Omitted].

 

8.13        Negative Pledge. Not permit the incurrence of any Indebtedness
(other than the Loans) secured by any Lien granted by a Loan Party on any
Unencumbered Pool Property.

 

8.14        Financial Covenants. Not, directly or indirectly, permit:

 

(a)          Maximum Leverage Ratio. Total Indebtedness to exceed 60% of Total
Asset Value at any time.

 

(b)          Maximum Secured Leverage Ratio. Total Secured Indebtedness to
exceed 40% of Total Asset Value at any time.

 

(c)          Minimum Tangible Net Worth. Tangible Net Worth at any time to be
less than the sum of (i) $240,998,541 plus (ii) an amount equal to seventy-five
percent (75%) of net equity proceeds received by the Parent after March 31, 2014
(other than proceeds received in connection with any dividend reinvestment
program).

 

(d)          Minimum Fixed Charge Coverage Ratio. The ratio of Adjusted EBITDA
to Fixed Charges to be less than 1.50 to 1.0 at any time.

 

 53

 

 

(e)          Maximum Secured Recourse Indebtedness. Total Indebtedness that is
Secured Recourse Indebtedness to be in excess of fifteen percent (15%) of Total
Asset Value at any time.

 

(f)          Maximum Unencumbered Leverage Ratio. Total Indebtedness that is
Unsecured Indebtedness to exceed sixty percent (60%) of Unencumbered Asset Value
at any time.

 

(g)          Minimum Unsecured Interest Expense Ratio. The ratio of Unencumbered
Pool NOI to Unsecured Interest Expense to be less than 2.00 to 1.00 at any time.

 

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Term
Loan, or (ii) within three days after the same becomes due, any interest on any
Term Loan or any fee due hereunder, or (iii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)          Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05,
7.10, 7.11, 7.14, 7.16, 7.17 or Article VIII (other than Section 8.14(f) and
8.14(g)); or

 

(c)          Unencumbered Pool Covenant Compliance. The Borrower fails to
perform or observe any term, covenant or agreement contained in Section 8.14(f)
or 8.14(g) and such failure continues for 10 days; or

 

(d)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsections (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days, or such longer period of time as is reasonably
necessary to cure such failure, provided that the Loan Party has commenced and
is diligently prosecuting the cure of such failure and cures it within an
additional 30 day period; or

 

(e)          Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 6.18 is or becomes false or
misleading at any time; or

 

(f)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

 54

 

 

(g)          Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after taking into account any applicable
grace or cure periods in respect of any (a) Recourse Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000, or (b) Non-Recourse Indebtedness having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $25,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
described in subsections (a) or (b), above, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $5,000,000; or

 

(h)          Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(i)          Inability to Pay Debts; Attachment. (i) The Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(j)          Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(k)          ERISA. (i) An ERISA Event shall have occurred that, in the opinion
of the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $5,000,000, (ii) there is
or arises Unfunded Pension Liability for all Plans (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$5,000,000, or (iii) there is or arises any Withdrawal Liability as regards the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $5,000,000; or

 

(l)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

 55

 

 

(m)          Change of Control. There occurs any Change of Control; or

 

(n)          REIT Status of Parent. Parent ceases to be treated as a REIT.

 

9.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing and after giving effect to all applicable notice and cure periods,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions:

 

(a)          Declare the commitment of each Lender to make Term Loans to be
terminated, whereupon such commitments shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Term Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default described in
Section 9.01(h) with respect to the Borrower, the obligation of each Lender to
make Term Loans shall automatically terminate, the unpaid principal amount of
all outstanding Term Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 

9.03        Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Term Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.18, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, interest on other Obligations and prepayment
premiums payable to the Lenders under Section 2.06(b), ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and Obligations under Swap Contracts ratably among
the Lenders in proportion to the respective amounts described in this clause
Fourth held by them; and

 

 56

 

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE X. ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Capital One to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. Without limiting the generality of
the foregoing, the use of the term “agent” or other similar terms in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

10.02      Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The Lenders acknowledge
that, as a result of engaging in such businesses, the Administrative Agent or
its Affiliates may (a) receive information regarding the Loan Parties or any of
their Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or their Affiliates) in connection with
other transactions or business and shall be under no obligation to provide such
information to the Lenders, and (b) accept fees and other consideration from the
Loan Parties for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

10.03      Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

 57

 

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01(a) and 9.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any of the other Loan Documents unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by the Administrative Agent by reason of taking or
continuing to take any such action. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until notice describing such Default
and stating that such notice is a “notice of default” is given to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. No claim may be made by any Lender, the Administrative
Agent, or any of their Related Parties against the Administrative Agent, any
Lender or any of their Related Parties, or any of them, for any special,
indirect or consequential damages or, to the fullest extent permitted by Law,
for any punitive damages in respect of any claim or cause of action (whether
based on contract, tort, statutory liability, or any other ground) based on,
arising out of or related to any Loan Document or the transactions contemplated
hereby or any act, omission or event occurring in connection therewith,
including the negotiation, documentation, administration or collection of the
Term Loans, and the Administrative Agent and each Lender hereby waives, releases
and agrees never to sue upon any claim for any such damages, whether such claim
now exists or hereafter arises and whether or not it is now known or suspected
to exist in its favor. Each Lender hereby agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent and each of its
Related Parties shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any of the Loan Parties that may come into the possession of the Administrative
Agent or any of its Related Parties.

 

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of any Term Loan, any fees or any other amounts due to
the Lenders under this Agreement. In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrower and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error, and any compensation
therefor will be calculated at the Federal Funds Rate.

 

 58

 

 

10.04      Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.05      Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

10.06      Resignation of Administrative Agent. The Administrative Agent may at
any time, and at the request of the Required Lenders as a result of
Administrative Agent’s gross negligence or willful misconduct in performing its
duties under this Agreement shall, give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

 59

 

 

10.07      Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each Lender
expressly acknowledges that the Administrative Agent has not made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of any of the Loan Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.

 

10.08      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arranger shall have no powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent or a Lender hereunder.

 

10.09      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 11.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

10.10      Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Term
Loan Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 11.01(a), if approved, authorized or ratified in
writing by all Lenders;

 

 60

 

 

(b)          [intentionally omitted]; and

 

(c)          to release any Subsidiary Guarantor from its obligations under the
Guaranty if such release is permitted under Section 7.14(b).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.

 

10.11      No Reliance on Administrative Agent’s Customer Identification
Program. Each of the Lenders acknowledges and agrees that neither such Person,
nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such ’Person’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 1020.220 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Anti-Terrorism Law.

 

10.12      Consents and Approvals. All communications from the Administrative
Agent to all of the Lenders requesting such Lenders’ determination, consent,
approval or disapproval (a) shall be given in the form of a written notice to
each applicable Lender, (b) shall be accompanied by a description of the matter
or time as to which such determination, approval, consent or disapproval is
requested, or shall advise each such Lender where such matter or item may be
inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by a Lender and to the extent not
previously provided to such Lender, written materials and an overview of any
other information provided to the Administrative Agent by the Loan Parties in
respect of the matter or issue to be resolved, and (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within 10 Business
Days after receipt of any such request from the Administrative Agent (the
“Lender Reply Period”). Unless a Lender shall give written notice to the
Administrative Agent that it objects to the recommendation or determination of
the Administrative Agent (together with a written explanation of the reasons
behind such objection) within the Lender Reply Period, such Lender shall be
deemed to have approved of or consented to such recommendation or determination;
provided, that such deemed consent shall not apply to the amendments, waivers
and consents set forth in clauses (i) through (viii) of the proviso included in
the first sentence of Section 11.01(a). With respect to decisions requiring the
approval of the Required Lenders or all Lenders, the Administrative Agent shall
submit its recommendation or determination for approval of or consent to such
recommendation or determination to all applicable Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
of the Required Lenders (and each nonresponding Lender shall be deemed to have
concurred with such recommended course of action) or all Lenders, as the case
may be.

 

 61

 

 

ARTICLE XI. MISCELLANEOUS

 

11.01      Amendments, Etc.

 

(a)          No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(i)          waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

(ii)         extend or increase the Term Loan Commitment of any Lender (or
reinstate any Term Loan Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender;

 

(iii)        postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(iv)        reduce the principal of, or the rate of interest specified herein
on, any Term Loan (subject to clause (ii) of the second proviso to this Section
11.01(a)) any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Rate that would result in a reduction of any interest rate on any Term Loan or
any fee payable hereunder without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

 

(v)         change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(vi)        change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(vii)       release any collateral without the written consent of each Lender,
except to the extent the release of such collateral is permitted pursuant to
Section 10.10 or otherwise permitted pursuant to the terms of this Agreement (in
which case such release may be made by Administrative Agent acting alone); or

 

(viii)      release any Guarantor without the written consent of each Lender,
except to the extent the release of any Guarantor is permitted pursuant to
Section 10.10 or otherwise permitted pursuant to the terms of this Agreement (in
which case such release may be made by the Administrative Agent acting alone);
and

 

 62

 

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) an Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Term Loan Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

(b)          Modifications to Existing Credit Agreement.

 

(i)          Notwithstanding anything to the contrary contained in this
Agreement but subject to the provisos contained in Section 11.01(a), if (x) (A)
any of the representations and warranties, covenants, events of default or other
material terms contained in Section 1.03 or Article VI. through Article IX. of
the Existing Credit Agreement (including any related definitions for such
provisions) are hereafter amended, waived, restated or otherwise modified in a
manner that is less restrictive and more favorable to the Loan Parties or
compliance therewith is waived (including any consent or approval which includes
a waiver of an existing or potential default or event of default that is
intended to be eliminated by such modification, restatement or waiver), or (B) a
Property is included as an Eligible Unencumbered Property (as defined in the
Existing Credit Agreement) for purposes of the calculation of Unencumbered Asset
Value (as defined in the Existing Credit Agreement) which Property does not meet
one or more of the criteria for inclusion set forth in the Existing Credit
Agreement (each of the deviations from the Existing Credit Agreement in the
immediately preceding clauses (A) and (B), a “Modification”; the written
amendment, modification, supplement or waiver enacting such Modification to the
Existing Credit Agreement, a “Modification Document”), and (y) the Lenders
hereunder constituting the Required Lenders that are also Lenders under the
Existing Credit Agreement (an “Existing Credit Agreement Lender”) expressly
approved the applicable Modification Document (a “Consenting Lender”), then the
substantive terms contained in such Modification shall be deemed incorporated
and given effect in this Agreement to the same extent as though set forth in
full herein, so as to have the provisions of this Agreement consistent with such
Modification of the Existing Credit Agreement. Any Corresponding Modification
shall be effective only in the specific instance and for the specific purpose
for which given. For purposes hereof, “Corresponding Modification” shall mean
any deemed or written amendment, modification, supplement or waiver to this
Agreement that enacts the terms of a Modification to the Existing Credit
Agreement that correspond to terms contained in this Agreement.

 

(ii)         At any time that the Administrative Agent is not an Existing Credit
Agreement Lender, the Borrower agrees to provide the Administrative Agent with
(x) a copy of all draft Modification Documents with respect to the Existing
Credit Agreement within 10 days (or such shorter period as may be acceptable to
the Administrative Agent) prior to the execution thereof, and (y) a final,
executed copy of each Modification Document. The Borrower, each Consenting
Lender and any other Lender that has approved a Corresponding Modification each
agrees to execute and deliver promptly after the Administrative Agent’s or the
Required Lenders’ request an amendment, modification, supplement or waiver to
this Agreement (in form and substance satisfactory to the Administrative Agent
or the Required Lenders, as applicable, and the Borrower) to reflect the intent
of this subsection (b) provided, that the execution and delivery thereof shall
not be a condition to the effectiveness of such amendment, modification,
supplement or waiver. At any time that the Administrative Agent is an Existing
Credit Agreement Lender, Borrower shall be deemed to have provided the notice
required to the Administrative Agent hereunder upon execution of any
Modification Documents.

 

 63

 

 

(iii)        Notwithstanding anything to contrary in this Agreement, including
Section 11.01(b)(i), if any financial covenant contained in the Existing Credit
Agreement (including any related definitions for such provision) is amended or
otherwise modified in a manner that is more restrictive to the Loan Parties or
more favorable to the Existing Credit Agreement Lenders than the financial
covenants (and related definitions for such provision) then set forth in the
Existing Credit Agreement or any additional financial covenant not set forth in
this Agreement is included in the Existing Credit Agreement and such financial
covenant is more restrictive to the Loan Parties or more favorable to the
Existing Credit Agreement Lenders than the financial covenants then set forth in
the Existing Credit Agreement, then and in such event the Borrower shall provide
notice thereof to the Administrative Agent and the corresponding financial
covenant set forth in this Agreement shall automatically be deemed to be
amended, modified or incorporated herein by reference, as applicable, with the
same effect as in the Existing Credit Agreement unless the Required Lenders
agree otherwise in writing, in their sole discretion.

 

11.02      Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

 64

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)          Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

 

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of a Responsible Officer of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

 65

 

 

11.03      No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.14), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Term Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans).

 

 66

 

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Term Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent). The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all the Obligations.

 

 67

 

 

11.05      Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

11.06         Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan Commitment and the Term
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment and the Term Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the amount of a Term Loan Commitment, together with the principal outstanding
balance of the Term Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

 68

 

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the Term Loan
Commitment assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Term
Loans. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

 69

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Term Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Term Loan Commitments of, and principal
amounts of the Term Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Term Loan Commitment and/or the Term Loans
owing to it; provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01(a) that affects such Participant. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

 70

 

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Term Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

11.07      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.16 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

 

 71

 

 

11.08      Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

 

 72

 

 

11.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.13      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Term Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF
LAWS PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

 73

 

 

(b)          SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)          WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01(b).
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 74

 

 

11.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arranger are arm’s-length commercial transactions between the Borrower , each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent and the
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arranger has any obligation to
disclose any of such interests to the Borrower, any other Loan Party any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17      Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18      USA PATRIOT Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names, addresses and taxpayer
identification numbers of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the Patriot Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

11.19      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 75

 

 

11.20     Promotional Materials. The Borrower authorizes the Administrative
Agent and each of the Lenders to issue press releases, advertisements, other
promotional materials and other disclosures (including disclosures to league
tables and similar services) in connection with the Administrative Agent’s or
such Lender’s own promotional and marketing activities, and describing the basic
terms of the Loans consistent with information found on a “tombstone” and the
Administrative Agent’s or such Lender’s participation in the Loans subject in
each case to the prior review and consent of the Borrower. All references to the
Administrative Agent or any Lender contained in any press release,
advertisement, promotional material or other public disclosures issued by the
Borrower shall be approved in writing by the Administrative Agent or such
Lender, as applicable, in advance of issuance.

 

11.21     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

To the extent not prohibited by Applicable Law, each Lender shall notify the
Borrower and the Administrative Agent if it has become the subject of a Bail-In
Action (or any case or other proceeding in which a Bail-In Action could be
reasonably be expected to be asserted against such Lender).

 

[remainder of page intentionally left blank]

 

 76

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the date first above written.

 

  AGREE LIMITED PARTNERSHIP,   a Delaware limited partnership           By:
Agree Realty Corporation,     a Maryland corporation, its sole general partner  
          By:  /s/ Joel N. Agree     Name: Joel N. Agree     Title:   President
and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Term Loan Agreement with Agree Limited Partnership]

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as Administrative Agent and as a Lender  
      By:  /s/ Barbara Heubner   Name: Barbara Heubner   Title:   Vice President

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Term Loan Agreement with Agree Limited Partnership]

 

  RAYMOND JAMES BANK, N.A., as a Lender         By:  /s/ James M. Armstrong  
Name: James M. Armstrong   Title:   Senior Vice President

 

 

 

 

SCHEDULE 1.01(A)

 

Term Loan Commitments

 

Lender  Term Loan
Commitment  Capital One, National Association  $30,000,000  Raymond James Bank,
N.A.  $10,000,000  Total  $40,000,000 

 

 

 

 

SCHEDULE 11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

Administrative Agent:

 

Administrative Agent’s Office


Capital One, National Association, as Administrative Agent
1680 Capital One Drive, 10th Floor

McLean, Virginia 22102

Attention: Jessica Schneickert

Phone: (703) 720-6526

Fax:      (703) 730-2032

E-mail: Jessica.Schneickert@capitalone.com

 

with a copy to:

 

Capital One, National Association, as Administrative Agent
299 Park Ave., 31st Floor

New York, NY 10170

Attention: Thomas Kornobis, Commercial Loan Operations

Phone: (646) 836-5268

Fax:      (888) 246-3710

E-mail: Thoms.Kornobis@capitalone.com

 

 

 

 

Borrower:

 

Agree Limited Partnership

70 East Long Lake Road

Bloomfield Hills, MI 48304

Attention: Matthew Partridge

Phone: (248) 419-6335

Fax:      (248) 737-9110

E-mail: mpartridge@agreerealty.com

 

With a copy to:

 

Honigman Miller Schwartz and Cohn LLP

39400 Woodward Avenue

Suite 101

Bloomfield Hills, MI 48304-5151

Attention: Lowell D. Salesin

Phone: 248-566-8540

Fax:      248-566-8541

Email: lsalesin@honigman.com

 

 

 

 

SCHEDULE 1.01(B)

 

GUARANTORS

 

1.Agree Realty Corporation, a Maryland corporation

 

and

 

2.Subsidiary Guarantors:

 

Subsidiary   State of Formation 1.     Agree Limited Partnership   Delaware
limited partnership 2.     Agree 17-92, LLC   Florida limited liability company
3.     Agree Alcoa TN LLC   Tennessee limited liability company 4.     Agree
Allentown PA LLC   Pennsylvania limited liability company 5.     Agree Altoona
PA, LLC   Delaware limited liability company 6.     Agree Anderson SC LLC  
Delaware limited liability company 7.     Agree Ann Arbor Jackson, LLC  
Delaware limited liability company 8.     Agree Ann Arbor State Street, LLC  
Michigan limited liability company 9.     Agree Apopka FL, LLC   Delaware
limited liability company 10.   Agree Arlington TX LLC   Texas limited liability
company 11.   Agree Atchison, LLC   Kansas limited liability company 12.   Agree
Baton Rouge LA LLC   Louisiana limited liability company 13.   Agree Belton MO
LLC   Delaware limited liability company 14.   Agree Belvidere IL LLC   Illinois
limited liability company 15.   Agree Berwyn IL LLC   Illinois limited liability
company 16.   Agree Brenham TX, LLC   Delaware limited liability company
17.   Agree Brighton, LLC   Delaware limited liability company 18.   Agree
Brooklyn OH LLC   Ohio limited liability company 19.   Agree Buffalo Center IA,
LLC   Delaware limited liability company 20.   Agree Cannon Station LLC  
Delaware limited liability company 21.   Agree Cedar Park TX, LLC   Delaware
limited liability company 22.   Agree Center Point Birmingham AL LLC   Alabama
limited liability company 23.   Agree Charlotte Poplar, LLC   North Carolina
limited liability company 24.   Agree Chicago Kedzie, LLC   Illinois limited
liability company 25.   Agree Cochran GA, LLC   Georgia limited liability
company 26.   Agree Columbia SC LLC   Delaware limited liability company
27.   Agree Concord, LLC   North Carolina limited liability company 28.   Agree
Daniel Morgan Ave Spartanburg LLC   South Carolina limited liability company
29.   Agree Davenport IA, LLC   Delaware limited liability company 30.   Agree
Des Moines IA, LLC   Delaware limited liability company

 

 

 

 

  

Subsidiary   State of Formation 31.   Agree Evergreen CO, LLC   Delaware limited
liability company 32.   Agree Facility No. 1, LLC   Delaware limited liability
company 33.   Agree Forest MS LLC   Mississippi limited liability company
34.   Agree Forest VA LLC   Virginia limited liability company 35.   Agree Fort
Mill SC, LLC   South Carolina limited liability company 36.   Agree Fort Worth
TX, LLC   Delaware limited liability company 37.   Agree Fuquay Varina LLC  
North Carolina limited liability company 38.   Agree Grand Chute WI LLC  
Delaware limited liability company 39.   Agree Grand Forks LLC   North Dakota
limited liability company 40.   Agree Harlingen LLC   Texas limited liability
company 41.   Agree Hazard KY, LLC   Delaware limited liability company
42.   Agree Holly Springs MS, LLC   Delaware limited liability company
43.   Agree Indianapolis Glendale LLC   Delaware limited liability company
44.   Agree Indianapolis IN II, LLC   Delaware limited liability company
45.   Agree Jackson MS, LLC   Delaware limited liability company 46.   Agree
Jacksonville NC, LLC   North Carolina limited liability company 47.   Agree
Joplin MO LLC   Missouri limited liability company 48.   Agree Junction City KS
LLC   Delaware limited liability company 49.   Agree Kirkland WA, LLC   Delaware
limited liability company 50.   Agree Lake in the Hills, LLC   Illinois limited
liability company 51.   Agree Lake Zurich IL, LLC   Illinois limited liability
company 52.   Agree Lebanon VA LLC   Virginia limited liability company
53.   Agree Lejune Springfield IL, LLC   Illinois limited liability company
54.   Agree Ligonier PA, LLC   Pennsylvania limited liability company
55.   Agree Lowell, LLC   Delaware limited liability company 56.   Agree Lyons
GA LLC   Georgia limited liability company 57.   Agree Madisonville TX LLC  
Texas limited liability company 58.   Agree Magnolia Knoxville TN LLC  
Tennessee limited liability company 59.   Agree Manchester, LLC   Connecticut
limited liability company 60.   Agree Marshall MI Outlot, LLC   Delaware limited
liability company 61.   Agree McKinney TX, LLC   Texas limited liability company
62.   Agree Memphis Getwell, LLC   Tennessee limited liability company
63.   Agree Minneapolis Clinton Ave, LLC   Minnesota limited liability company
64.   Agree Montgomery AL LLC   Alabama limited liability company 65.   Agree
Morrow GA, LLC   Georgia limited liability company 66.   Agree Mt. Dora FL, LLC
  Delaware limited liability company 67.   Agree North Las Vegas, LLC   Nevada
limited liability company 68.   Agree Novi MI LLC   Michigan limited liability
company 69.   Agree Orange & McCoy, LLC   Florida limited liability company

  

 

 

  

Subsidiary   State of Formation 70.   Agree Palafox Pensacola FL, LLC   Delaware
limited liability company 71.   Agree Pensacola LLC   Florida limited liability
company 72.   Agree Pensacola Nine Mile LLC   Florida limited liability company
73.   Agree Pinellas Park, LLC   Michigan limited liability company 74.   Agree
Plainfield, LLC   Michigan limited liability company 75.   Agree Poinciana LLC  
Florida limited liability company 76.   Agree Port Orange FL, LLC   Delaware
limited liability company 77.   Agree Port St. John LLC   Delaware limited
liability company 78.   Agree Portland ME, LLC   Delaware limited liability
company 79.   Agree Portland OR LLC   Oregon limited liability company
80.   Agree Rancho Cordova I LLC   California limited liability company
81.   Agree Rapid City SD, LLC   South Dakota limited liability company
82.   Agree Richmond VA LLC   Delaware limited liability company 83.   Agree
Rochester NY LLC   New York limited liability company 84.   Agree Salem OR, LLC
  Delaware limited liability company 85.   Agree Sarasota FL, LLC   Delaware
limited liability company 86.   Agree Southfield LLC   Michigan limited
liability company 87.   Agree Spartanburg SC LLC   South Carolina limited
liability company 88.   Agree Springfield IL LLC   Illinois limited liability
company 89.   Agree St Petersburg LLC   Florida limited liability company
90.   Agree St. Augustine Shores, LLC   Delaware limited liability company
91.   Agree St. Joseph MO, LLC   Missouri limited liability company 92.   Agree
Statham GA, LLC   Georgia limited liability company 93.   Agree Sun Valley NV
LLC   Nevada limited liability company 94.   Agree Sunnyvale CA, LLC   Delaware
limited liability company 95.   Agree Terre Haute IN LLC   Delaware limited
liability company 96.   Agree Topeka KS, LLC   Delaware limited liability
company 97.   Agree Tri-State Lease, LLC   Delaware limited liability company
98.   Agree Upland CA, LLC   Delaware limited liability company 99.   Agree
Venice, LLC   Florida limited liability company 100. Agree Vero Beach FL, LLC  
Delaware limited liability company 101. Agree Whittier CA, LLC   Delaware
limited liability company 102. Agree Wichita Falls TX LLC   Texas limited
liability company 103. Indianapolis Store No. 16, LLC   Delaware limited
liability company 104. Lawrence Store No. 203, LLC   Delaware limited liability
company 105. Lunacorp LLC   Delaware limited liability company 106. Mt Pleasant
Outlot I, LLC   Michigan limited liability company 107. Mt Pleasant Shopping
Center LLC   Michigan limited liability company

 

 

 

 

SCHEDULE 6.05

 

MATERIAL INDEBTEDNESS

 

Mortgages and Notes Payable   Amount Outstanding at March 31, 2016        
Revolving Credit Facility    $60,000,000            PNC Secured Term Loan    
$25,000,000            Secured by eleven locations:  Walgreens - Atlantic Beach,
FL         Rite Aid - Mt. Pleasant, MI         PNC - Antioch, IL         Natural
Grocers - Wichita, KS         CVS - Mansfield, CT         CVS - Johnstown, OH 
       Big O Tires - Chandler, AZ         Aldi - New Lenox, IL         Jared -
Baton Rouge, LA         Kohls - Salt Lake City, UT         Walgreens - St.
Augustine Shores, FL                MS CMBS     $23,640,000            Secured
by twelve locations:  Advance Auto - Marietta, GA         Advance Auto - Walker,
MI         ATT - Wilmington, NC         Chase - Southfield, MI         Chase -
Spring Grove, IL         Chase - Macomb Township, MI         CVS - Roseville,
CA         Kohls - Tallahassee, FL         NTB - Dallas, TX         NTB -
Madison, AL         Wawa - Baltimore, MD         Walgreens - Fort Walton Beach,
FL                BOA/RJ Secured Term Loan     $20,571,698            Secured by
seven locations:  Rite Aid - Roseville, MI         Rite Aid - Summit Township,
MI         Walgreens - Delta Township, MI         Walgreens - Grand Rapids, MI 
       Walgreens, Qdoba and Spanga’s - Livonia, MI         Walgreens and Chase
Bank - Macomb, MI         Walgreens - Shelby Township, MI     

 

 

 

 

Nationwide WAG 6    $6,202,425            Secured by six locations:  Walgreens -
Rochester, MI         Walgreens - Ypsilanti, MI         Walgreens - Petoskey,
MI         Walgreens - Flint, MI         Walgreens - Flint, MI         Walgreens
- New Baltimore, MI                Nationwide WAG 6     $3,109,049           
Secured by one location:  CVS - Leawood, KS                Littleton 24 HR
Fitness     $5,409,882            Secured by one location:  24 Hour Fitness -
Littleton, CO                Unsecured Term Loan due 2020     $35,000,000       
    Unsecured Term Loan due 2021     $65,000,000            Senior Notes due
2025     $50,000,000            Senior Notes due 2027     $50,000,000 

 

In addition to the above liabilities, the Company had the following outstanding
liabilities as of March 31, 2016:

 

Dividends and Distributions Payable  $9,812,376         Deferred Revenue 
$424,798         Accrued Interest Payable  $1,977,551         Accounts Payable
and Accrued Expenses  $6,280,215         Interest Rate Swap  $6,138,222        
Deferred Income Taxes  $705,000         Tenant Deposits  $38,608 

 

 

 

 

SCHEDULE 6.06

 

LITIGATION

 

None.

 

 

 

 

SCHEDULE 6.08

 

EXISTING LIENS

 



Mortgages and Notes Payable   Amount Outstanding at March 31, 2016            
Revolving Credit Facility       $ 60,000,000                 PNC Secured Term
Loan   $25,000,000                       Secured by eleven locations:  
Walgreens - Atlantic Beach, FL             Rite Aid - Mt. Pleasant, MI          
  PNC - Antioch, IL             Natural Grocers - Wichita, KS             CVS -
Mansfield, CT             CVS - Johnstown, OH             Big O Tires -
Chandler, AZ             Aldi - New Lenox, IL             Jared - Baton Rouge,
LA             Kohls - Salt Lake City, UT             Walgreens - St. Augustine
Shores, FL                       MS CMBS       $ 23,640,000                
Secured by twelve locations:   Advance Auto - Marietta, GA             Advance
Auto - Walker, MI             ATT - Wilmington, NC             Chase -
Southfield, MI             Chase - Spring Grove, IL             Chase - Macomb
Township, MI             CVS - Roseville, CA             Kohls - Tallahassee, FL
            NTB - Dallas, TX             NTB - Madison, AL             Wawa -
Baltimore, MD             Walgreens - Fort Walton Beach, FL                    
  BOA/RJ Secured Term Loan       $ 20,571,698                 Secured by seven
locations:   Rite Aid - Roseville, MI             Rite Aid - Summit Township, MI
            Walgreens - Delta Township, MI             Walgreens - Grand Rapids,
MI             Walgreens, Qdoba and Spanga’s - Livonia, MI             Walgreens
and Chase Bank - Macomb, MI             Walgreens - Shelby Township, MI        

  



 

 

 

Nationwide WAG 6    $6,202,425            Secured by six locations:  Walgreens -
Rochester, MI         Walgreens - Ypsilanti, MI         Walgreens - Petoskey,
MI         Walgreens - Flint, MI         Walgreens - Flint, MI         Walgreens
- New Baltimore, MI                Nationwide WAG 6     $3,109,049           
Secured by one location:  CVS - Leawood, KS                Littleton 24 HR
Fitness     $5,409,882            Secured by one location:  24 Hour Fitness -
Littleton, CO                Unsecured Term Loan due 2020     $35,000,000       
    Unsecured Term Loan due 2021     $65,000,000            Senior Notes due
2025     $50,000,000            Senior Notes due 2027     $50,000,000 

 

 

 

 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

None.

 

 

 

 

SCHEDULE 6.13

 

SUBSIDIARIES; OTHER EQUITY INVESTMENTS; EQUITY INTERESTS

 

Part (a) Outstanding Equity Interests   Entity Name   Ownership % Agree Realty
Corporation   Public Company Agree Limited Partnership   98.3% by Agree Realty
Corporation
1.7% by Limited Partner, Richard Agree

 

Entities owned 100% by Agree Limited Partnership:

± - Subsidiary Guarantor

2355 Jackson Avenue, LLC ACCP Maryland, LLC *

Agree – Columbia Crossing Project, LLC *

Agree – Milestone Center Project, LLC *

Agree 103-Middleburg Jacksonville, LLC *

Agree 117 Mission, LLC

± Agree 17-92, LLC

± Agree Alcoa TN LLC

± Agree Allentown PA LLC

±Agree Altoona PA, LLC

± Agree Anderson SC LLC

± Agree Ann Arbor Jackson, LLC

± Agree Ann Arbor State Street, LLC

Agree Antioch, LLC

± Agree Apopka FL, LLC

± Agree Arlington TX LLC

± Agree Atchison, LLC

Agree Atlantic Beach, LLC

±Agree Baton Rouge LA LLC

Agree Beecher LLC

±Agree Belton MO LLC

±Agree Belvidere IL LLC

Agree Berkeley Solano, LLC

± Agree Berwyn IL LLC

Agree Boynton, LLC

± Agree Brenham TX, LLC

± Agree Brighton, LLC

Agree Bristol & Fenton Project, LLC

± Agree Brooklyn OH LLC

± Agree Buffalo Center IA, LLC

Agree Burlington LLC

± Agree Cannon Station LLC (Ft Oglethorpe)

± Agree Cedar Park TX, LLC

± Agree Center Point Birmingham AL LLC

Agree Chandler, LLC

Agree Charlotte County, LLC

± Agree Charlotte Poplar, LLC

± Agree Chicago Kedzie, LLC

 

 

 

 

± Agree Cochran GA, LLC

± Agree Columbia SC LLC

± Agree Concord, LLC

Agree Construction Management, LLC *

Agree Corunna LLC

Agree Dallas Forest Drive, LLC

± Agree Daniel Morgan Ave Spartanburg LLC

± Agree Davenport IA, LLC

± Agree Des Moines IA, LLC

Agree Development, LLC

Agree East Palatka, LLC

Agree Elkhart, LLC

± Agree Evergreen CO, LLC

± Agree Facility No. 1, LLC

± Agree Forest MS LLC

± Agree Forest VA LLC

± Agree Fort Mill SC, LLC

Agree Fort Walton Beach, LLC

± Agree Fort Worth TX, LLC

± Agree Fuquay Varina LLC

± Agree Grand Chute WI LLC

± Agree Grand Forks LLC

± Agree Harlingen LLC

± Agree Hazard KY, LLC

Agree Holdings I, LLC

± Agree Indianapolis Glendale LLC

± Agree Indianapolis IN II, LLC

Agree Indianapolis, LLC

± Agree Jackson MS, LLC

± Agree Jacksonville NC, LLC

Agree Johnstown, LLC

± Agree Joplin MO LLC

± Agree Junction City KS LLC

± Agree Kirkland WA, LLC

± Agree Lake in the Hills, LLC

± Agree Lake Zurich IL, LLC

Agree Leawood, LLC

± Agree Lebanon VA LLC

± Agree Lejune Springfield IL, LLC

± Agree Ligonier PA LLC

± Agree Littleton CO LLC

± Agree Lowell, LLC

± Agree Lyons GA LLC

Agree M-59 LLC

Agree Madison AL LLC

± Agree Madisonville TX LLC

± Agree Magnolia Knoxville TN LLC

Agree Mall of Louisiana, LLC

± Agree Manchester, LLC

 

 

 

 

Agree Mansfield, LLC

Agree Marietta, LLC

± Agree Marshall MI Outlot, LLC

± Agree McKinney TX LLC

± Agree Memphis Getwell, LLC

± Agree Minneapolis Clinton Ave, LLC

± Agree Montgomery AL LLC

Agree Montgomeryville PA LLC

± Agree Morrow GA, LLC

± Agree Mt. Dora FL, LLC

Agree New Lenox 2 LLC

Agree New Lenox, LLC

± Agree North Las Vegas, LLC

± Agree Novi MI LLC

± Agree Orange & McCoy, LLC

± Agree Palafox Pensacola FL, LLC

± Agree Pensacola LLC

± Agree Pensacola Nine Mile LLC

± Agree Pinellas Park, LLC

± Agree Plainfield, LLC

± Agree Poinciana LLC

± Agree Port Orange FL, LLC

± Agree Port St. John LLC

± Agree Portland ME, LLC

± Agree Portland OR LLC

± Agree Rancho Cordova I LLC

Agree Rancho Cordova II LLC

± Agree Rapid City SD, LLC

Agree Realty Services, LLC

Agree Realty South-East, LLC *

± Agree Richmond VA LLC

± Agree Rochester NY LLC

Agree Roseville CA, LLC

± Agree Salem OR, LLC

± Agree Sarasota FL, LLC

Agree Shelby, LLC

Agree Silver Springs Shores, LLC

Agree Southfield & Webster, LLC

± Agree Southfield LLC

± Agree Spartanburg SC LLC

Agree Spring Grove, LLC

± Agree Springfield IL LLC

Agree Springfield OH, LLC

± Agree St Petersburg LLC

± Agree St. Augustine Shores, LLC

± Agree St. Joseph MO, LLC

± Agree Statham GA, LLC

± Agree Sun Valley NV LLC

± Agree Sunnyvale CA, LLC

 

 

 

 

Agree Tallahassee, LLC

± Agree Terre Haute IN LLC

± Agree Topeka KS, LLC

± Agree Tri-State Lease, LLC

± Agree Upland CA, LLC

± Agree Venice, LLC

± Agree Vero Beach FL, LLC

Agree Walker, LLC

Agree Wawa Baltimore, LLC

Agree Wheaton IL, LLC

± Agree Whittier CA, LLC

± Agree Wichita Falls TX LLC

Agree Wichita, LLC

Agree Wilmington, LLC

AMCP Germantown, LLC *

Ann Arbor Store No 1, LLC *

Boynton Beach Store No. 150, LLC

± Indianapolis Store No. 16, LLC

± Lawrence Store No. 203, L.L.C.*

± Lunacorp LLC

± Mt Pleasant Shopping Center LLC

± Mt. Pleasant Outlot I, LLC

Oklahoma City Store No. 151, LLC *

Omaha Store No. 166, LLC *

Phoenix Drive, LLC *

 

* Denotes Immaterial Subsidiaries

± Denotes Subsidiary Guarantors

 

Part (b) Additional Direct or Indirect Equity Interests

 

None

 

Part (c) Outstanding Equity Interests of Property Owners

 

100% by Agree Limited Partnership:

 

Mt Pleasant Shopping Center LLC

Agree Plainfield, LLC

Agree Charlotte County, LLC

Agree Silver Springs Shores, LLC

Agree St. Augustine Shores, LLC

Agree Brighton, LLC

Agree Lowell, LLC

Agree Atlantic Beach, LLC

Agree Ann Arbor Jackson, LLC

Agree Atchison, LLC

Agree Lake in the Hills, LLC

Agree Concord, LLC

 

 

 

 

Agree Portland OR LLC

Agree Rancho Cordova I LLC

Agree Rancho Cordova II LLC

Agree Southfield LLC

Agree Poinciana LLC

Agree Venice, LLC Agree 17-92, LLC

Agree Pinellas Park, LLC

Agree Cochran GA, LLC

Agree Tri-State Lease, LLC

Agree Fort Mill SC, LLC

Agree Spartanburg SC LLC

Agree Springfield IL LLC

Agree Jacksonville NC, LLC

Agree Morrow GA, LLC

Agree Charlotte Poplar, LLC

Agree East Palatka, LLC

Agree Lyons GA LLC

Agree Fuquay Varina LLC

Agree Minneapolis Clinton Ave, LLC

Agree Lebanon VA LLC

Agree Harlingen LLC

Agree Wichita Falls TX LLC

Agree Pensacola LLC

Agree Pensacola Nine Mile LLC

Agree Statham GA, LLC

Agree North Las Vegas, LLC

Agree St. Joseph MO, LLC

Agree Memphis Getwell, LLC

Agree Chicago Kedzie, LLC

Agree Sun Valley NV LLC

Agree Rapid City SD, LLC

Agree Manchester, LLC

Agree Grand Forks LLC

Agree Madisonville TX LLC

Agree Brooklyn OH LLC

Agree Baton Rouge LA LLC

Agree St Petersburg LLC

Agree Berkeley Solano, LLC

Agree Rochester NY LLC

Agree New Lenox 2 LLC

Agree Allentown PA LLC

Agree Joplin MO LLC

Agree Berwyn IL LLC

Agree Anderson SC LLC

Agree Cannon Station LLC (Ft Oglethorpe)

Agree Forest VA LLC

Agree Indianapolis Glendale LLC

Agree Burlington LLC

Agree McKinney TX LLC

 

 

 

 

Agree Littleton CO LLC

Agree Ligonier PA LLC

Agree Columbia SC LLC

Agree Richmond VA LLC

Lunacorp LLC

Agree Center Point Birmingham AL LLC

Agree Montgomery AL LLC

Agree Daniel Morgan Ave Spartanburg LLC

Agree Magnolia Knoxville TN LLC

Agree Alcoa TN LLC

Agree Belton MO LLC

Agree Terre Haute IN LLC

Agree Junction City KS LLC

Agree Novi MI LLC

Agree Palafox Pensacola FL, LLC

Agree Arlington TX LLC

Agree Grand Chute WI LLC

Agree Belvidere IL LLC

Agree Lejune Springfield IL, LLC

Agree Fort Worth TX, LLC

Agree Topeka KS, LLC

Agree Brenham TX, LLC

Agree Salem OR, LLC

Agree Davenport IA, LLC

Agree Buffalo Center IA, LLC

Agree Springfield OH, LLC

Agree Altoona PA, LLC

Agree Orange & McCoy, LLC

Agree Hazard KY, LLC

Agree Marshall MI Outlot, LLC

Agree Indianapolis IN II, LLC

Mt. Pleasant Outlot I, LLC

Agree Wheaton IL, LLC

Agree Jackson MS, LLC

Agree Des Moines IA, LLC

Agree Apopka FL, LLC

Agree Cedar Park TX, LLC

Agree Evergreen CO, LLC

Agree Kirkland WA, LLC

Agree Mt. Dora FL, LLC

Agree Port Orange FL, LLC

Agree Sarasota FL, LLC

Agree Sunnyvale CA, LLC

Agree Upland CA, LLC

Agree Vero Beach FL, LLC

Agree Whittier CA, LLC

 



 

 

 

SCHEDULE 6.17

 

LOAN PARTIES’ TAXPAYER IDENTIFICATION NUMBERS

 

Agree Limited Partnership [**] Agree Realty Corporation [**] Agree 17-92, LLC
[**] Agree Alcoa TN LLC [**] Agree Allentown PA LLC [**] Agree Altoona PA, LLC
[**] Agree Anderson SC LLC [**] Agree Ann Arbor Jackson, LLC [**] Agree Apopka
FL, LLC [**] Agree Arlington TX LLC [**] Agree Atchison, LLC [**] Agree Atlantic
Beach, LLC [**] Agree Baton Rouge LA LLC [**] Agree Belton MO LLC [**] Agree
Belvidere IL LLC [**] Agree Berkeley Solano, LLC [**] Agree Berwyn IL LLC [**]
Agree Brenham TX, LLC [**] Agree Brighton, LLC [**] Agree Brooklyn OH LLC [**]
Agree Buffalo Center IA, LLC [**] Agree Burlington LLC [**] Agree Cannon Station
LLC  (Ft Oglethorpe) [**] Agree Cedar Park TX, LLC [**] Agree Center Point
Birmingham AL LLC [**] Agree Charlotte County, LLC [**] Agree Charlotte Poplar,
LLC [**] Agree Chicago Kedzie, LLC [**] Agree Cochran GA, LLC [**] Agree
Columbia SC LLC [**] Agree Concord, LLC [**] Agree Daniel Morgan Ave Spartanburg
LLC [**] Agree Davenport IA, LLC [**] Agree Des Moines IA, LLC [**] Agree East
Palatka, LLC [**] Agree Evergreen CO, LLC [**] Agree Facility No. 1, LLC [**]
Agree Forest VA LLC [**] Agree Fort Mill SC, LLC [**] Agree Fort Worth TX, LLC
[**] Agree Fuquay Varina LLC [**] Agree Grand Chute WI LLC [**] Agree Grand
Forks LLC [**] Agree Harlingen LLC [**] Agree Hazard KY, LLC [**] Agree
Indianapolis Glendale LLC [**]

 

 

 

 

 



Agree Indianapolis IN II, LLC [**] Agree Jackson MS, LLC [**] Agree Jacksonville
NC, LLC [**] Agree Joplin MO LLC [**] Agree Junction City KS LLC [**] Agree
Kirkland WA, LLC [**] Agree Lake in the Hills, LLC [**] Agree Lake Zurich IL,
LLC [**] Agree Lebanon VA LLC [**] Agree Lejune Springfield IL, LLC [**] Agree
Ligonier PA LLC [**] Agree Lowell, LLC [**] Agree Lyons GA LLC [**] Agree
Madisonville TX LLC [**] Agree Magnolia Knoxville TN LLC [**] Agree Manchester,
LLC [**] Agree Marshall MI Outlot, LLC [**] Agree McKinney TX LLC [**] Agree
Memphis Getwell, LLC [**] Agree Minneapolis Clinton Ave, LLC [**] Agree
Montgomery AL LLC [**] Agree Morrow GA, LLC [**] Agree Mt. Dora FL, LLC [**]
Agree New Lenox 2 LLC [**] Agree North Las Vegas, LLC [**] Agree Novi MI LLC
[**] Agree Orange & McCoy, LLC [**] Agree Palafox Pensacola FL, LLC [**] Agree
Pensacola LLC [**] Agree Pensacola Nine Mile LLC [**] Agree Pinellas Park, LLC
[**] Agree Plainfield, LLC [**] Agree Poinciana LLC [**] Agree Port Orange FL,
LLC [**] Agree Portland OR LLC [**] Agree Rancho Cordova I LLC [**] Agree Rancho
Cordova II LLC [**] Agree Rapid City SD, LLC [**] Agree Realty Corporation [**]
Agree Richmond VA LLC [**] Agree Rochester NY LLC [**] Agree Salem OR, LLC [**]
Agree Sarasota FL, LLC [**] Agree Silver Springs Shores, LLC [**] Agree
Southfield LLC [**] Agree Spartanburg SC LLC [**] Agree Springfield  IL LLC [**]
Agree Springfield OH, LLC [**] Agree St Petersburg LLC [**] Agree St. Augustine
Shores, LLC [**] Agree St. Joseph MO, LLC [**] Agree Statham GA, LLC [**]



 

 

 

  

Agree Sun Valley NV LLC [**] Agree Sunnyvale CA, LLC [**] Agree Terre Haute IN
LLC [**] Agree Topeka KS, LLC [**] Agree Tri-State Lease, LLC [**] Agree Upland
CA, LLC [**] Agree Venice, LLC [**] Agree Vero Beach FL, LLC [**] Agree Wheaton
IL, LLC [**] Agree Whittier CA, LLC [**] Agree Wichita Falls TX LLC [**]
Indianapolis Store No. 16, LLC [**] Lunacorp LLC [**] Mt Pleasant Shopping
Center LLC [**] Mt. Pleasant Outlot I, LLC [**]     [Agree Littleton CO, LLC
removed]  

  

 

 

 

SCHEDULE 6.19

 

INITIAL UNENCUMBERED POOL PROPERTIES

 

1 24 Hour Fitness Fort Worth TX 2 Aaron's Rents Elk City OK 3 Aaron's Rents St.
George UT 4 Aaron's Rents Bullhead City AZ 5 Aaron's Rents Page AZ 6 Academy
Sports McKinney TX 7 Academy Sports Belton MO 8 Academy Sports/Jo Ann
Fabrics/Orscheln Farm & Home Topeka KS 9 Advance Auto Parts Lebanon VA 10
Advance Auto Parts Freeport FL 11 Advance Auto Parts Lorain OH 12 Advance Auto
Parts Tallassee AL 13 Advance Auto Parts Grindstone PA 14 Advance Auto Parts
Jackson TN 15 Advance Auto Parts Lima OH 16 Advance Auto Parts Martinsburg WV 17
American Mattress Wheaton IL 18 Applebee's Pensacola FL 19 Applebee's Pensacola
FL 20 Applebee's Harlingen TX 21 Applebee's Wichita Falls TX 22 Aspen Dental
Branson MO 23 AT&T / Mattress Firm Peru IL 24 AutoZone Chicago IL 25 AutoZone
Springfield IL 26 AutoZone Minneapolis MN 27 AutoZone N. Las Vegas NV 28
AutoZone Sun Valley NV 29 AutoZone Montgomery AL 30 AutoZone Birmingham (32nd
Ave) AL 31 AutoZone Birmingham (Huffman) AL 32 AutoZone Birmingham (Center Point
Pkwy) AL 33 AutoZone Birmingham (3rd Ave) AL 34 AutoZone Spartanburg (Daniel
Morgan) SC 35 AutoZone Spartanburg (Asheville) SC 36 AutoZone Easley SC 37
AutoZone Baton Rouge LA 38 AutoZone Red Bank TN 39 AutoZone Alcoa TN 40 AutoZone
Knoxville TN 41 AutoZone Jackson MS 42 AutoZone Pensacola FL 42 Barnes &
Noble/Bed Bath & Beyond/Dress Barn/Old Navy Grand Chute WI 44 Big Lots
Fuquay-Varina NC 45 Big Lots Lorain OH 46 Big Lots / Office Depot Cedar Park TX
47 Big R Evergreen CO 48 BJ's Wholesale Allentown PA 49 Buffalo Wild Wings St.
Augustine FL 50 Buffalo Wild Wings Indianapolis IN

 

 

 

 

  

51 Burger King Fargo ND 52 Burger King Jamestown ND 53 Burger King Moorehead MN
54 Burger King Grand Forks ND 55 Burger King Fargo ND 56 Burger King East Grand
Forks MN 57 Burger King Grand Forks ND 58 Burger King Fergus Falls MN 59 Burger
King Grand Forks ND 60 Burger King Fergus Falls MN 61 Burger King Park Rapids MN
62 Burlington Coat Factory Tuscon AZ 63 Capital Plaza Frankfort KY 64 Carmike
Altoona PA 65 Cash & Carry - Salem Burlington WA 66 Central Michigan Commons Mt.
Pleasant MI 67 Chase Bank Venice FL 68 Christian Brothers Automotive Bentonville
AR 69 CVS Lake in the Hills IL 70 CVS Atchison KS 71 Dave & Busters Austin TX 72
David's Bridal Toledo OH 73 DaVita New Tazewell TN 74 DaVita Morristown TN 75
DaVita Maryville TN 76 DaVita Knoxville TN 77 DaVita Clinton TN 78 DaVita
Sweetwater TN 79 Dick's Sporting Goods St. Joseph MO 80 Dick's Sporting
Goods/Off Broadway Shoes Boynton Beach FL 81 Dollar General Cochran GA 82 Dollar
General Lyons GA 83 Dollar General Statham GA 84 Dollar General Irvington NJ 85
Dollar General Red Bay AL 86 Dollar General Liberty SC 87 Dollar General
Franklin OH 88 Dollar General Blacksburg SC 89 Dollar General Easley SC 90
Dollar General Fountain Inn SC 91 Dollar General Walterboro SC 92 Dollar General
Buffalo Center IA 93 Dollar General Sheffield IA 94 Dollar General Lowry City MO
95 Dollar Tree Spartanburg SC 96 Dollar Tree Memphis TN 97 Dollar Tree Columbia
SC 98 Dollar Tree Harrisburg PA 99 Dollar Tree Enfield NH 100 Dollar Tree
Westfield PA 101 DSW Flint MI 102 Fajita Factory Lansing MI 103 Family Dollar
Bedford Heights OH 104 Family Dollar Newburgh Heights OH 105 Family Dollar
Warrenville Heights OH

 

 

 

 

  

106 Family Dollar Harlingen TX 107 Family Fare Quick Stop Marshall MI 108 Famous
Dave's Omaha NE 109 Fidelity Investments Novi MI 110 Floor & Décor Sarasota FL
111 Fred's, Inc. DeQunicy LA 112 Fred's, Inc. Eutaw AL 113 Fred's, Inc. Glenwood
GA 114 Fred's, Inc. Sulligent AL 115 Fred's, Inc. Tompkinsville KY 116 Fresenius
Medical Care Junction City KS 117 Fresenius Medical Care Terre Haute IN 118
Giant Eagle Ligonier PA 119 Giant Gas Limerick PA 120 Golden Corral Rockford IL
121 Golden Corral Springfield IL 122 Goodwill Morris IL 123 Goodwill Ardmore OK
124 Goodyear Tire & Rubber Co Berwyn IL 125 Goodyear Tire & Rubber Co Fort Mill
SC 126 Goodyear Tire & Rubber Co Forest VA 127 Harbor Freight Dillion SC 128
Harris Teeter Charlotte NC 129 H-E-B Grocery Brenham TX 130 Hobby Lobby Grand
Forks ND 131 Hobby Lobby Springfield OH 132 Hobby Lobby Apopka FL 133 Hobby
Lobby Mt. Dora FL 134 HomeGoods Monroeville PA 135 IHOP Elyria OH 136 Jiffy Lube
Jacksonville FL 137 Jiffy Lube Jacksonville FL 138 Jiffy Lube Jacksonville Beach
FL 139 Jiffy Lube Orange Park FL 140 KeyBank Elyria OH 141 KFC / Long John
Silvers Belvidere IL 142 Kmart Grayling MI 143 Kmart Oscoda MI 144 LA Fitness
Lake Zurich IL 145 LA Fitness Rochester NY 146 Lowe's Concord NC 147 Lowe's
Portland OR 148 Lowe's Sunnyvale CA 149 Mattress Firm Morrow GA 150 Mattress
Firm Baton Rouge LA 151 Mattress Firm Joplin MO 152 Mattress Firm Branson MO 153
Mattress Firm / Aspen Dental Cambridge MN 154 Mattress Firm / ULTA Columbus OH
155 Maurices New Richmond WI 156 Maurices Le Mars IA 157 Maurice's Hutchinson MN
158 Maurice's Ashland WI 159 Maurice's Baraboo WI 160 McDonalds East Palatka FL

  

 

 

  

161 McDonalds Southfield MI 162 Meijer Plainfield IN 163 Michaels Wausau WI 164
Michael's / Bed Bath & Beyond Midland TX 165 Michaels/Dollar Tree/Ald /Petsense
Fort Oglethorpe GA 166 Michaels/PetSmart Anderson SC 167 Mister Car Wash Aurora
CO 168 Mister Car Wash Brandon MS 169 Mister Car Wash Clinton MS 170 Mister Car
Wash Jackson MS 171 Mister Car Wash Flowood MS 172 Mister Car Wash Merdian MS
173 Mister Car Wash Ridgeland MS 174 Mister Car Wash Des Moines IA 175 NTB
Reynoldsburg OH 176 NTB Columbus OH 177 O'Reilly/Dollar Tree Lincoln Park MI 178
Petco/TJX/Ross Dress for Less New Lenox IL 179 PetSmart St. Joseph MO 180
PetSmart Rapid City SD 181 Pier 1 Fort Wayne IN 182 Porter Paints Dalton GA 183
ProBuild Tappahannock VA 184 Rite Aid Canton Twp MI 185 Rite Aid N Cape May NJ
186 Rite Aid Albion NY 187 Rite Aid Webster NY 188 Ross / Walgreens Port Orange
FL 189 Sam's Club Roseville MI 190 Sherwin Williams Tulsa OK 191 Sherwin
Williams Foley AL 192 Sherwin Williams Pace FL 193 Sherwin Williams Pensacola FL
194 Sherwin Williams / Office Max Oak Creek WI 195 Shopko Mauston WI 196 Shopko
Stanley SD 197 Simply Amish Indianapolis IN 198 Sleepy's Bloomsburg PA 199 Smart
& Final Salem OR 200 Smart & Final Whittier CA 201 Smart & Final Upland CA 202
Sonic Colonial Heights VA 203 Sonic Chester VA 204 Sonic Midlothian VA 205 Sonic
Ashland VA 206 Sonic Mechanicsville VA 207 Sonic Glen Allen VA 208 Sonic Great
Falls MT 209 Staples / PetSmart / Party City Davenport IA 210 Starbucks
Manchester CT 211 Starbucks Grove City OH 212 Starbucks / Old National Bank
Indianapolis IN 213 Sunbelt Lenexa KS 214 Sunbelt Rockwall TX 215 Sunbelt
Rentals Cambridge OH

  

 

 

  

216 Taco Bell Toledo OH 217 Taco Bell Toledo OH 218 Taco Bell Toledo OH 219 Taco
Bell Port Clinton OH 220 Taco Bell Mansfield OH 221 Taco Bell Orrville OH 222
Taco Bell Akron OH 223 Taco Bell Akron OH 224 Taco Bell Hubbard OH 225 Taco Bell
Youngstown OH 226 Taco Bell Calcutta OH 227 Taco Bell Clarion PA 228 Taco Bell
Mercer PA 229 Taco Bell Princeton WV 230 Taco Bell Beckley WV 231 Taco Bell
Marietta OH 232 Taco Bell Bluefield VA 233 TGI Fridays Monroeville PA 234
Tractor Supply Madisonville TX 235 Tractor Supply Carthage TX 236 Tractor Supply
DeRidder LA 237 Tractor Supply Granbury TX 238 Tractor Supply Lubbock TX 239
Tractor Supply Odessa TX 240 Tractor Supply Shreveport LA 241 U.S. Bank Kirkland
WA 242 USAA/US Cellular Jacksonville NC 243 Verizon Heath OH 244 Walgreens
Rancho Cordova CA 245 Walgreens St. Augustine Shores FL 246 Walgreens
Barnesville GA 247 Walgreens Ann Arbor MI 248 Walgreens Big Rapids MI 249
Walgreens Brighton MI 250 Walgreens Lowell MI 251 Walgreens Midland MI 252
Walgreens Chesterfield MI 253 Walgreens Grand Blanc MI 254 Walgreens Pontiac MI
255 Walgreens Waterford MI 256 Walgreens Silver Spring Shores FL 257 Walgreens
Atlantic Beach FL 258 Walmart Brooklyn OH 259 Walmart Hazard KY 260 Walmart Vero
Beach FL 261 Wawa Kissimmee FL 262 Wawa Pinellas FL 263 Wawa Casselberry FL 264
Wawa St. Petersburg FL 265 Wawa Newark DE 266 Wawa Vineland NJ 267 Wawa Clifton
Heights PA 268 Wendy's Albany GA 269 Wendy's Blythewood SC 270 Wendy's Columbia
SC

  

 

 

  

271 Wendy's Arlington TX 272 Wendy's Sweetwater TX 273 West Frankfort Plaza West
Frankfort IL 274 West Marine Orange Beach AL 275 West Marine Corpus Christi TX

 

 

 

 

EXHIBIT A

 

FORM OF TERM LOAN NOTICE

 

[DATE]

 

To:

 

Capital One, National Association

1680 Capital One Drive, 10th Floor

McLean, Virginia 22102

Attention: Jessica Schneickert
Telephone: 703-720-6526

Telecopier: 703-730-2032
E-mail: Jessica.Schnickert@capitalone.com

 

Capital One, National Association

299 Park Ave., 31st Floor

New York, New York 10170

Attention: Thomas Kornobis, Commercial Loan Operations
Telephone: 646-836-5268

Telecopier: 888-246-3710
E-mail: Thomas.Kornobis@capitalone.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of July 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement), among Agree
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and Capital One, National Association,
as Administrative Agent.

Pursuant to Section 2.02 of the Agreement, the undersigned hereby requests:

1.[Select One]

¨Term Loan Borrowing.

¨A conversion of Term Loans from __________ Rate Loans to _________ Rate Loans.

¨A continuation of Eurodollar Rate Loans.

2.On ______________. (a Business Day)

3.In the principal amount of $ _____________________.

4.Comprised of [Base Rate Loans][Eurodollar Rate Loans].

5.With an Interest Period of ___ months [For Eurodollar Rate Loans only].

 

[remainder of page intentionally left blank]

 

 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a Maryland corporation, its general partner    
    By:     Name:       Title:    

 

[Signature Page to Term Loan Notice]

 

 

 

 

EXHIBIT B

 

FORM OF TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or registered assigns (the “Lender”) in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Term Loan
Agreement dated as of July 1, 2016 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement”; capitalized
terms used but not defined herein shall have the meanings given to them in the
Agreement), among the Borrower, the Lenders from time to time party thereto and
Capital One, National Association, as Administrative Agent (the “Administrative
Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note (this “Note”) is one of the Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Term Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS PROVISIONS THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW).

 

[Signature Page Follows]

 

 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a Maryland corporation, its general partner    
    By:     Name:       Title:    

 

[Signature Page to Term Note]

 

 

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ____________

 

To:Capital One, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of July 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement), among Agree
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and Capital One, National Association,
as Administrative Agent (the “Administrative Agent”).

 

The undersigned [chief executive officer][chief financial
officer][treasurer][controller] of the Parent hereby certifies as of the date
hereof that he/she is the [chief executive officer][chief financial
officer][treasurer][controller] of the Parent, and that, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Parent. In such capacity, and not individually, the
undersigned further certifies that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

1.          The Parent has delivered the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.          The Parent has delivered the unaudited financial statements required
by Section 7.01(b) of the Agreement for the fiscal quarter of the Parent ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.          A review of the activities of the Parent and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period each Loan Party performed
and observed all its Obligations under the Loan Documents, and

 

 

 

 

[Select One]

[to the best of the undersigned’s knowledge, in such capacity as [chief
executive officer][chief financial officer][treasurer][controller] of the
Parent, and not individually, that during such fiscal period, each Loan Party
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best of the undersigned’s knowledge, in such capacity as [chief
executive officer][chief financial officer][treasurer][controller] of the
Parent, and not individually, that during such fiscal period, the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

 

4.          The representations and warranties of the Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5.          The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ______________________.

 

  By: _____________________________   Name:  __________________________  
Title:  [chief executive officer][chief financial
officer][treasurer][controller] of Agree Realty Corporation

 

 

 

 

SCHEDULE 1

to the Compliance Certificate

 

For the fiscal [quarter][year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below covenant compliance representations.

 

Covenant   Requirement   Actual Maximum Leverage Ratio   Not to exceed 60% of
Total Asset Value     Maximum Secured Leverage Ratio   Not to exceed 40% of
Total Asset Value     Minimum Tangible Net Worth   Not to be less than the sum
of (i) $240,998,541 plus (ii) an amount equal to 75% of net equity proceeds
received by the Parent after March 31, 2014 (other than proceeds received in
connection with any dividend reinvestment program)     Minimum Fixed Charge
Coverage Ratio   The ratio of Adjusted EBITDA to Fixed Charges at the end of any
quarter not to be less than 1.50 to 1.0     Maximum Secured Recourse
Indebtedness   Not to exceed 15% of Total Asset Value     Maximum Unencumbered
Leverage Ratio   Not to exceed 60% of Unencumbered Asset Value     Minimum
Unsecured Interest Expense Ratio   The ratio of Unencumbered Pool NOI to
Unsecured Interest Expense not to be less than 2.0 to 1.0     Industry
Concentration   Not more than 20% (or 40% in the case of retail drug stores and
pharmacies) of annualized base rents of the Loan Parties and their Subsidiaries
for any 12 month period may be attributable to any one industry type    

Minimum Number of Unencumbered Pool Properties

 

  Not less than 20 Unencumbered Pool Properties    

 

 

 

 

  

Covenant   Requirement   Actual Permitted Investments   (f) Investments in
unimproved land holdings not to at any time exceed 5% of Total Asset Value      
  (g) Investments in mortgages, mezzanine loans and notes receivable not to at
any time exceed 10% of Total Asset Value         (h) Investments in Construction
in Progress not to at any time exceed 15% of Total Asset Value         (i)
Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates not
to at any time exceed 10% of Total Asset Value         (j) Investments in Real
Property assets that are not retail Properties not to at any time exceed 10% of
Total Asset Value         Investments pursuant to clauses (f) through (j) above
in the aggregate will not exceed 25% of Total Asset Value     Permitted
Distributions of Parent for any fiscal year   Restricted Payments in an amount
not to exceed in the aggregate the greater of (i) 95% of Funds From Operations,
calculated on a trailing twelve month basis, and (ii) the amount of Restricted
Payments required to be paid by the Parent in order for it to (x) maintain its
REIT status for federal or state income tax purposes and (y) avoid the payment
of federal or state income or excise tax    

 

 

 

 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the term loan facility identified below (including without limitation any
guarantees included in such facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)] [the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the] [any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 



 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

  

 

 

 

1.Assignor[s]:                        ________________________________

 

______________________________

[Assignor [is] [is not] a Defaulting Lender]

 

2.Assignee[s]:                      ______________________________

 

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.Borrower(s):                      Agree Limited Partnership, a Delaware
limited partnership

 

4.Administrative Agent: Capital One, National Association, as the administrative
agent under the Credit Agreement

 

5.Credit Agreement: The Term Loan Agreement dated as of July 1, 2016 by and
among the Borrower, the Lenders from time to time party thereto and Capital One,
National Association, as Administrative Agent.

 

6.Assigned Interest[s]:

 

Assignor[s]5  Assignee[s]6  Aggregate
Amount of the
Term Loan
Commitment/
Term Loans
Assigned for all
Lenders7   Amount of the
Term Loan
Commitment/
Term Loans
Assigned   Percentage
Assigned
of the
Term Loan
Commitment/
Term
Loans8   CUSIP
Number      $   $    %           $   $    %            $   $    %     

 

[7.Trade Date: ______________]9

 

[Page break]

 



 



5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Term Loans of all Lenders thereunder.

9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

  

 

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]10   [NAME OF ASSIGNOR]       By:______________________________  
Name:  _________________________   Title:  __________________________      
[NAME OF ASSIGNOR]       By:______________________________  
Name:  _________________________   Title:  __________________________      
ASSIGNEE[S]11   [NAME OF ASSIGNEE]       By:______________________________  
Name:  _________________________   Title:  __________________________      
[NAME OF ASSIGNEE]       By:______________________________  
Name:  _________________________   Title:  __________________________

 



 

10 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

11 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

 

 

 

 



[Consented to and]12 Accepted:       CAPITAL ONE, NATIONAL ASSOCIATION, as  
Administrative Agent         By: _________________________________  
  Name:  _____________________________  
  Title:  ______________________________         [Consented to:]13       AGREE
LIMITED PARTNERSHIP, a Delaware limited partnership         By: Agree Realty
Corporation,     a Maryland corporation, its general partner         By:
_____________________________   Name:  __________________________  
Title:  ___________________________  



 



 



12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1           Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the financial statements referenced in
Section 6.05 thereof or of the most recent financial statements delivered
pursuant to Section 7.01(a) or Section 7.01(b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

 

 

2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

EXHIBIT E

 

FORM OF UNENCUMBERED POOL REPORT

 

To:Capital One, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of July 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement), among Agree
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and Capital One, National Association,
as Administrative Agent (the “Administrative Agent”). This Unencumbered Pool
Report, together with supporting calculations attached hereto, is delivered to
you pursuant to the terms of the Agreement.

 

The Borrower hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on __________________ (the “Calculation
Date”), the Unencumbered Pool Amount was $_______________ computed as set forth
on Schedule I attached hereto.

 

The Borrower has caused this Unencumbered Pool Report to be executed and
delivered by its duly authorized officer on _______________________.

 

  By: _____________________________   Name:  __________________________  
Title:  [chief executive officer][chief financial
officer][treasurer][controller] of Agree Limited Partnership

 

 

 

 

SCHEDULE I

to the Unencumbered Pool Report

 

For the fiscal [quarter][year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below elements of Unencumbered Pool NOI.

 

Covenant   Requirement   Actual Unencumbered Pool NOI   No single Property may
account for greater than 15% of the aggregate Unencumbered Pool NOI         No
more than 25% of the aggregate Unencumbered Pool NOI may be in respect of
Unencumbered Pool Properties that are located in any one Metropolitan
Statistical Area         No more than 75% of the aggregate Unencumbered Pool NOI
may be in respect of single tenant facilities that have a tenant without an
Investment Grade Rating         No more than (i) 10% of the aggregate
Unencumbered Pool NOI may be from a single tenant without an Investment Grade
Rating and (ii) 25% of the aggregate Unencumbered Pool NOI may be from a single
tenant with an Investment Grade Rating         No more than 10% of the aggregate
Unencumbered Pool NOI may be attributable to any rental or other income received
from tenants in any proceedings under any Debtor Relief Laws         Aggregate
occupancy rate of all Properties included as Unencumbered Pool Properties may
not to be less than 85%         No more than 15% of the aggregate Unencumbered
Pool NOI may be attributable to Properties leased under Eligible Ground Leases  
 

 

 

